Exhibit 10.1

EXECUTION VERSION

SYNDICATED FACILITY AGREEMENT

Dated as of October 30, 2020

among

GENUINE PARTS COMPANY, UAP INC.

and

CERTAIN DESIGNATED SUBSIDIARIES,

as the Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS,

as the Guarantors

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Domestic Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A., acting through its Toronto branch,

as Canadian Swing Line Lender,

and

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO

BANK OF AMERICA, N.A., PNC BANK, N.A., TRUIST BANK

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

BANCO SANTANDER, S.A., NEW YORK BRANCH,

TORONTO-DOMINION BANK, NEW YORK BRANCH

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES INC., PNC CAPITAL MARKETS LLC, TRUIST SECURITIES, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01.

  Defined Terms      1  

1.02.

  Other Interpretive Provisions      48  

1.03.

  Accounting Terms      50  

1.04.

  Rounding      50  

1.05.

  Exchange Rates; Currency Equivalents      50  

1.06.

  Additional Alternative Currencies      51  

1.07.

  Change of Currency      52  

1.08.

  Times of Day      52  

1.09.

  Letter of Credit Amounts      52  

1.10.

  Interest Rates; LIBOR Notification      52  

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     53  

2.01.

  Loans and Commitments      53  

2.02.

  Borrowings, Conversions and Continuations of Loans      54  

2.03.

  Letters of Credit      56  

2.04.

  Swing Line Loans      65  

2.05.

  Prepayments      70  

2.06.

  Termination or Reduction of Commitments      71  

2.07.

  Repayment of Loans      72  

2.08.

  Interest      72  

2.09.

  Fees      73  

2.10.

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     74  

2.11.

  Evidence of Debt      74  

2.12.

  Payments Generally; Administrative Agent’s Clawback      75  

2.13.

  Sharing of Payments by Lenders      77  

2.14.

  Cash Collateral      77  

2.15.

  Defaulting Lenders      79  

2.16.

  Designated Borrowers; Additional Swing Line Facilities      81  

2.17.

  Joint and Several Liability      83  

2.18.

  Designated Lenders      85  

2.19.

  Loan Modification Offers      85  

2.20.

  Incremental Facilities      86  

2.21.

  Refinancing Amendments      88  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     90  

3.01.

  Taxes      90  

3.02.

  Illegality      96  

3.03.

  Alternate Rate of Interest      97  

 

i



--------------------------------------------------------------------------------

3.04.

  Increased Costs      100  

3.05.

  Compensation for Losses      102  

3.06.

  Mitigation Obligations; Replacement of Lenders      102  

3.07.

  Survival      103  

3.08.

  New Zealand Borrowers      103  

3.09.

  Non-Resident Insurer Tax      104  

3.10.

  New Zealand RWT Exempt Status      104  

ARTICLE IV GUARANTY

     104  

4.01.

  The Guaranty      104  

4.02.

  Obligations Unconditional      104  

4.03.

  Reinstatement      106  

4.04.

  Certain Additional Waivers      106  

4.05.

  Remedies      106  

4.06.

  Rights of Contribution      106  

4.07.

  Guarantee of Payment; Continuing Guarantee      106  

4.08.

  Keepwell      106  

4.09.

  Appointment of Company      107  

4.10.

  Australian Ipso Facto Event      107  

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     107  

5.01.

  Conditions of Effectiveness      107  

5.02.

  [Reserved]      109  

5.03.

  Conditions to all Credit Extensions      109  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     110  

6.01.

  Organizational Existence; Compliance with Law      110  

6.02.

  Organizational Power; Authorization      110  

6.03.

  Enforceable Obligations      110  

6.04.

  No Legal Bar      111  

6.05.

  No Material Litigation      111  

6.06.

  Investment Company Act, Etc.      111  

6.07.

  Margin Regulations      111  

6.08.

  Compliance With Environmental Laws      111  

6.09.

  Insurance      112  

6.10.

  No Default      112  

6.11.

  No Burdensome Restrictions      112  

6.12.

  Taxes      112  

6.13.

  Financial Statements      112  

6.14.

  ERISA      113  

6.15.

  Trademarks, Licenses, Etc.      114  

6.16.

  Ownership of Property      114  

6.17.

  Indebtedness      114  

6.18.

  Financial Condition      115  

 

ii



--------------------------------------------------------------------------------

6.19.

  Labor Matters      115  

6.20.

  Payment or Dividend Restrictions      115  

6.21.

  Disclosure      115  

6.22.

  Ownership of Subsidiaries      116  

6.23.

  Sanctions Concerns and Anti-Corruption Laws      116  

6.24.

  Affected Financial Institutions      116  

6.25.

  Anti-Money Laundering Laws      116  

6.26.

  Representations as to Foreign Borrowers      116  

6.27.

  Use of Proceeds      117  

ARTICLE VII AFFIRMATIVE COVENANTS

     117  

7.01.

  Organizational Existence, Etc.      117  

7.02.

  Compliance with Laws, Etc.      118  

7.03.

  Payment of Taxes and Claims, Etc.      118  

7.04.

  Keeping of Books      118  

7.05.

  Visitation, Inspection, Etc.      118  

7.06.

  Insurance      118  

7.07.

  Maintenance of Properties      119  

7.08.

  Payment of Obligations      119  

7.09.

  Reporting Covenants      119  

7.10.

  Anti-Corruption Laws      123  

7.11.

  Use of Proceeds      123  

7.12.

  Maintenance of Governmental Approvals and Authorizations      124  

7.13.

  Covenant to Guarantee Obligations      124  

7.14.

  Further Assurances      124  

7.15.

  PPS Laws Covenant      124  

7.16.

  Legal Name, State of Formation and Form of Entity      125  

ARTICLE VIII NEGATIVE COVENANTS

     125  

8.01.

  Indebtedness of Subsidiaries      125  

8.02.

  Liens      127  

8.03.

  Mergers, Sale of Assets      128  

8.04.

  [Reserved]      129  

8.05.

  Limitation on Payment Restrictions Affecting Consolidated Companies      129  

8.06.

  Change in Nature of Business      130  

8.07.

  Transactions with Affiliates and Insiders      130  

8.08.

  Organization Documents      130  

8.09.

  Financial Covenants      131  

8.10.

  No Hostile Acquisitions      131  

8.11.

  Sanctions      131  

8.12.

  Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions      131  

8.13.

  Use of Proceeds      131  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     132  

9.01.

  Payments      132  

9.02.

  Covenants Without Notice      132  

9.03.

  Other Covenants      132  

9.04.

  Representations      132  

9.05.

  Non-Payments of Other Indebtedness      132  

9.06.

  Defaults Under Other Agreements      132  

9.07.

  Bankruptcy      133  

9.08.

  ERISA      133  

9.09.

  Judgment      134  

9.10.

  Change in Control      134  

9.11.

  Attachments      134  

9.12.

  Canadian Plans      134  

9.13.

  Invalidity of Credit Documents      134  

9.14.

  Inability to Pay Debts; Attachment      134  

9.15.

  Remedies Upon Event of Default      135  

9.16.

  Application of Funds      135  

ARTICLE X ADMINISTRATIVE AGENT

     137  

10.01.

  Appointment and Authority      137  

10.02.

  Rights as a Lender      137  

10.03.

  Exculpatory Provisions      137  

10.04.

  Reliance by Administrative Agent      138  

10.05.

  Delegation of Duties      139  

10.06.

  Resignation of Administrative Agent      139  

10.07.

  Non-Reliance on Administrative Agent and Other Lenders      140  

10.08.

  No Other Duties; Etc.      140  

10.09.

  Administrative Agent May File Proofs of Claim      141  

10.10.

  Guaranty Matters      141  

10.11.

  Treasury Management Banks and Swap Banks      142  

10.12.

  Lender ERISA Representations      142  

ARTICLE XI MISCELLANEOUS

     143  

11.01.

  Amendments, Etc.      143  

11.02.

  Notices and Other Communications; Facsimile Copies      145  

11.03.

  No Waiver; Cumulative Remedies; Enforcement      147  

11.04.

  Expenses; Indemnity; and Limitation of Liability      148  

11.05.

  Payments Set Aside      150  

11.06.

  Successors and Assigns      150  

11.07.

  Treatment of Certain Information; Confidentiality      157  

11.08.

  Set-off      158  

11.09.

  Interest Rate Limitation      158  

11.10.

  Counterparts; Integration; Effectiveness      159  

11.11.

  Survival of Representations and Warranties      159  

11.12.

  Severability      159  

11.13.

  Replacement of Lenders      159  

 

iv



--------------------------------------------------------------------------------

11.14.

  Governing Law; Jurisdiction; Etc.      160  

11.15.

  Waiver of Right to Trial by Jury      161  

11.16.

  Electronic Execution      162  

11.17.

  USA PATRIOT Act      163  

11.18.

  No Advisory or Fiduciary Relationship      163  

11.19.

  Judgment Currency      163  

11.20.

  Certain Representations of the Joint Lead Arrangers      164  

11.21.

  Certain Representations of the Lenders      164  

11.22.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
164  

11.23.

  Waiver of Notice Period and Breakage Costs      165  

11.24.

  Acknowledgement Regarding Any Supported QFCs      165  

11.25.

  Certain Representations of the Australian Borrowers      165  

11.26.

  Cooperation on Public Offer Breach      165  

EXHIBITS

 

1.01

   Form of Guaranteed Party Designation Notice

2.02

   Form of Loan Notice

2.04

   Form of Swing Line Loan Notice

2.05

   Form of Notice of Loan Prepayment

2.11

   Form of Note

2.16-1

   Form of Designated Borrower Request and Assumption Agreement

2.16-2

   Form of Designated Borrower Notice

3.01

   Forms of U.S. Tax Compliance Certificates (Forms 1 through 4)

7.09

   Form of Compliance Certificate

7.13

   Form of Guarantor Joinder Agreement

11.06

   Form of Assignment and Assumption

 

v



--------------------------------------------------------------------------------

SYNDICATED FACILITY AGREEMENT

This SYNDICATED FACILITY AGREEMENT is entered into as of October 30, 2020 among
GENUINE PARTS COMPANY, a Georgia corporation (the “Company”), UAP INC., a
corporation existing under the laws of Quebec (“UAP”), certain other
Subsidiaries of the Company party hereto pursuant to Section 2.16 (each a
“Designated Borrower” and, together with the Company and UAP, the “Borrowers”
and, each a “Borrower”), the Lenders (as defined herein), the L/C Issuers (as
defined herein), JPMORGAN CHASE BANK, N.A., acting through its Toronto branch,
as Canadian Swing Line Lender, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Domestic Swing Line Lender.

The Borrowers have requested that the Lenders provide $1,500,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accepting Lenders” has the meaning specified in Section 2.19(a).

“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any Other Loans pursuant to a
Refinancing Amendment in accordance with Section 2.21.

“Additional Swing Line Facility” has the meaning specified in Section 2.16(e).

“Additional Swing Line Facility Notice” has the meaning specified in
Section 2.16(e).

“Additional Swing Line Lender” has the meaning specified in Section 2.16(e).

“Additional Swing Line Loan” has the meaning specified in Section 2.04(d).

“Additional Swing Line Loan Sublimit” has the meaning specified in
Section 2.16(e).

“Administrative Agent” means JPMorgan (or any of its designated branch offices
or affiliates) in its capacity as administrative agent under any of the Credit
Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is One Billion Five Hundred Million Dollars
($1,500,000,000).

“Agreed Currencies” means Dollars and each Alternative Currency.

“Agreement” means this Syndicated Facility Agreement.

“Alternative Currency” means each of Australian Dollar, Canadian Dollar, Euro,
Sterling, Yen, New Zealand Dollar and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, for any amount of any Alternative
Currency, at the time of determination thereof, (a) if such amount is expressed
in such Alternative Currency, such amount and (b) if such amount is expressed in
Dollars, the equivalent of such amount in such Alternative Currency determined
by using the rate of exchange for the purchase of such Alternative Currency with
Dollars last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Reuters source on the Business Day (New
York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of such Alternative Currency with Dollars, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion).

“Anti-Money Laundering Laws” has the meaning specified in Section 6.25.

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.15 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum based upon the Debt
Ratings:

 

Pricing

Tier

   Debt Ratings
(S&P/Moody’s)      Commitment
Fee     Letter of
Credit Fee     Eurocurrency
Rate Loans     Base Rate
Loans     Canadian
Swing Line
Loans  

I

     A-/A3 or better        0.150 %      1.00 %      1.00 %      0.00 %     
0.00 % 

II

     BBB+/Baa1        0.200 %      1.25 %      1.25 %      0.25 %      0.25 % 

III

     BBB/Baa2        0.250 %      1.50 %      1.50 %      0.50 %      0.50 % 

IV

     BBB-/Baa3        0.300 %      1.75 %      1.75 %      0.75 %      0.75 % 

V

     BB+/Ba1 or lower        0.325 %      2.00 %      2.00 %      1.00 %     
1.00 % 

Notwithstanding anything herein to the contrary: (a) if the Debt Ratings issued
by S&P and Moody’s differ by one level, then the Pricing Tier corresponding to
the higher of such Debt Ratings shall apply (with Pricing Tier I being the
highest and Pricing Tier V being the lowest); (b) if the Debt Ratings issued by
S&P and Moody’s differ by more than one level, then the Pricing Tier
corresponding to one level below the higher of the two Debt Ratings shall apply;
(c) if only one of S&P or Moody’s shall have in effect a Debt Rating, then the
Pricing Tier shall be determined by reference to the available Debt Rating; and
(d) if the Company does not have any Debt Rating, Pricing Tier V shall apply.
Each change in the Applicable Margin resulting from a publicly announced change
in any Debt Rating after the Closing Date shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. The Applicable
Rate in effect from the Closing Date through and including December 31, 2020
shall be determined based upon Pricing Tier III.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the
applicable L/C Issuer or the applicable Swing Line Lender, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.16(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Asset Value” means, with respect to any property or asset of any Consolidated
Company, as of any date of determination, an amount equal to the book value of
such property or asset as established in accordance with GAAP.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Associate” has the meaning given to it in Section 128F(9) of the Tax Act.

“AUD Screen Rate” means with respect to any Interest Period, the Australian Bank
Bill Swap Reference Rate (Bid) administered by ASX Benchmarks Pty Limited (ACN
616 075 417) (or any other Person that takes over the administration of such
rate) for a tenor equal in length to such Interest Period as displayed on page
BBSY of the Thomson Reuters screen (or, in the event such rate does not appear
on such Thomson Reuters page, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time in place of Thomson Reuters
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at or about 11:00 a.m. (Sydney, Australia time) on the
first day of such Interest Period (or such other time at which such rate
customarily appears on that page, including if corrected, as recalculated and
republished by the relevant administrator). If the AUD Screen Rate shall be less
than 0.50%, the AUD Screen Rate shall be deemed to be 0.50% for purposes of this
Agreement.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Australian Borrowers” means any Designated Borrowers that are identified as
Australian Borrowers on Schedule 2.16 and any Australian Subsidiary that becomes
a Designated Borrower pursuant to Section 2.16 after the Closing Date.

“Australian Corporations Act” means the Corporations Act 2001 (Commonwealth of
Australia).

“Australian Dollar”, “AUD” or AUD$” means the lawful currency of Australia.

“Australian Ipso Facto Event” means an Australian Borrower is the subject of
(a) an announcement, application, compromise, arrangement, managing controller,
or administration as described in section 415D(1), 434J(1) or 451E(1) of the
Australian Corporations Act or (b) any process which under any law with a
similar purpose may give rise to a stay on, or prevention of, the exercise of
contractual rights.

“Australian Subsidiary” means any Subsidiary that is organized under the laws of
Australia or any state or other political subdivision thereof.

 

4



--------------------------------------------------------------------------------

“Australian Withholding Tax” means any Australian tax required to be withheld or
deducted from any interest or other payment under Division 11A of Part III of
the Tax Act or subdivision 12-F of Schedule 1 to the Taxation Administration Act
1953 (Commonwealth of Australia).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Lender to make Revolving Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.15.

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 3.03.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means the Bankruptcy Code of the United States.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus one-half of one percent (0.50%), (b) the Prime Rate
in effect on such day and (c) the Eurocurrency Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one percent (1.00%); provided that if the Base Rate
shall be less than 1.50%, such rate shall be deemed to be 1.50% for purposes of
this Agreement; provided further that for the purpose of this definition, the
Eurocurrency Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the LIBO
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate,
respectively. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 3.03 (for the avoidance of doubt, only until the Benchmark
Replacement has been determined pursuant to Section 3.03(b)), then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Each
Base Rate Loan shall be denominated in Dollars.

“Benchmark” means, initially, Relevant Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to LIBO Rate or the then-current Benchmark, then “Benchmark” means the
applicable Benchmark Replacement to the extent that such Benchmark Replacement
has replaced such prior benchmark rate pursuant to clause (b) or clause (c) of
Section 3.03.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date; provided that, in the case of any
Loan denominated in an Alternative Currency, “Benchmark Replacement” shall mean
the alternative set forth in (3) below:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Company as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(i) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for syndicated
credit facilities denominated in the applicable Agreed Currency at such time and
(b) the related Benchmark Replacement Adjustment;

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, solely with respect to a Loan denominated in
Dollars, notwithstanding anything to the contrary in this Agreement or in any
other Credit Document, upon the occurrence of a Term SOFR Transition Event, and
the delivery of a Term SOFR Notice, on the applicable Benchmark Replacement Date
the “Benchmark Replacement” shall revert to and shall be deemed to be the sum of
(a) Term SOFR and (b) the related Benchmark Replacement Adjustment, as set forth
in clause (1) of this definition (subject to the first proviso above).

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Credit
Documents.

 

6



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable Agreed Currency at
such time;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Credit Documents).

 

7



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means, with respect to any Benchmark, the earliest
to occur of the following events with respect to such then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

(3) in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Company pursuant to Section 3.03(c); or

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to such
then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the FRB, the NYFRB, an insolvency official
with jurisdiction over the administrator for such Benchmark (or such component),
a resolution authority with jurisdiction over the administrator for such
Benchmark (or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), in each case which states that the administrator of such Benchmark
(or such component) has ceased or will cease to provide all Available Tenors of
such Benchmark (or such component thereof) permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or

 

8



--------------------------------------------------------------------------------

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced such then-current Benchmark for all
purposes hereunder and under any Credit Document in accordance with Section 3.03
and (y) ending at the time that a Benchmark Replacement has replaced such
then-current Benchmark for all purposes hereunder and under any Credit Document
in accordance with Section 3.03.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BKBM Screen Rate” means, with respect to any Interest Period, the rate per
annum determined by the Administrative Agent which is equal to the average bank
bill reference rate as administered by the New Zealand Financial Markets
Association (or any other person that takes over the administration of such
rate) for bills of exchange with a tenor equal in length to such Interest Period
as displayed on page BKBM of the Reuters screen (or, in the event such rate does
not appear on such page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) at or about 11:00 a.m.
(Wellington, New Zealand time) on the first day of such Interest Period. If the
BKBM Screen Rate shall be less than 0.50%, the BKBM Screen Rate shall be deemed
to be 0.50% for purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.09.

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d) if such day relates to any interest rate settings as to a Canadian Swing
Line Loan, means any such day on which dealings in deposits in Canadian Dollars
are conducted by and between banks in Toronto;

(e) [reserved];

(f) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency; and

 

10



--------------------------------------------------------------------------------

(g) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan made to an Australian Borrower, any fundings, disbursements, settlements
and payments in respect of any such Eurocurrency Rate Loan made to an Australian
Borrower, or any other dealings with an Australian Borrower to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan made to
an Australian Borrower, means any such day on which banks are open for business
in Sydney, Australia and Melbourne, Australia.

“Canadian Borrowers” means UAP, any Designated Borrowers that are identified as
Canadian Borrowers on Schedule 2.16 and any Canadian Subsidiary that becomes a
Designated Borrower pursuant to Section 2.16 after the Closing Date.

“Canadian Defined Benefit Pension Plan” means any Canadian Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Canadian Dollar” and “CDN$” means the lawful currency of Canada.

“Canadian L/C Issuer” means each of (i) JPMorgan, acting through its Toronto
branch, (ii) Bank of America, N.A., (iii) PNC Bank, N.A., (iv) Truist Bank,
(v) Wells Fargo Bank, N.A., and (vi) any other Lender or any Affiliate of a
Lender designated by the Borrowers (with notice of such designation to be
provided by the Borrowers to the Administrative Agent) that has agreed to act as
a Canadian L/C Issuer hereunder, and “Canadian L/C Issuer” means any one of the
foregoing.

“Canadian Plans” shall mean all the pension plans, supplemental or otherwise,
relating to the current or former employees, officers or directors of UAP and
its Subsidiaries maintained, sponsored or funded by UAP or its Subsidiaries (as
the case may be), whether written or oral, funded or unfunded, insured or
self-insured, registered or unregistered, including any Canadian Defined Benefit
Pension Plan, “registered pension plan” as defined in subsection 248(1) of the
Income Tax Act (Canada) and any such registered pension plan to which a Loan
Party is required to contribute pursuant to a collective agreement or a
participation agreement.

“Canadian PPS Statutes” means the Personal Property Security Act (Ontario) or
any other applicable Canadian provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests or Liens on personal
property, and any successor statutes, together with any regulations thereunder,
in each case as in effect from time to time, including the Civil Code of Quebec.

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of

 

11



--------------------------------------------------------------------------------

such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion) rounded to
the nearest 1/100th of 1% (with .005% being rounded up) at 10:15 a.m. Toronto
time on such day, plus 1% per annum; provided, that if any the above rates shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the Canadian Prime Rate due to a change in the PRIMCAN
Index or the CDOR Rate shall be effective from and including the effective date
of such change in the PRIMCAN Index or CDOR Rate, respectively.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or other political subdivision thereof.

“Canadian Swing Line Lender” means JPMorgan, acting through its Toronto branch,
in its capacity as provider of Canadian Swing Line Loans, or any successor swing
line lender hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 2.04(b).

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person under leases that are required to be classified and accounted for as
capital lease obligations under GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Revolving Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), as of 10:15 a.m.
Toronto local time on the first day of such Interest Period and, if such day is
not a Business Day, then on the immediately preceding Business Day (as adjusted
by Administrative Agent after 10:15 a.m. Toronto local time to reflect any error
in the posted rate of interest or in the posted average annual rate of
interest). If the CDOR Screen Rate shall be less than 0.50%, the CDOR Screen
Rate shall be deemed to be 0.50% for purposes of this Agreement.

“Change in Control” means and shall be deemed to occur on the earliest of, and
upon any occurrence of, any of the following.

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), shall become the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than thirty-five percent (35%)
of the total capital stock of the Company entitled to vote for the election of
directors; or

 

12



--------------------------------------------------------------------------------

(b) at any time during any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of fifty-one percent (51%) of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company then in office; or

(c) the Company ceases to own (directly or indirectly) one hundred percent
(100%) of the outstanding shares of the voting stock of UAP and each Designated
Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” when used in reference to (a) any Loan, refers to whether such Loan is a
Revolving Loan, Swing Line Loan or a Loan under a tranche constituting an
Incremental Term Facility (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment or a commitment in respect of a tranche constituting
an Incremental Term Facility and (c) any Lender, refers to whether such Lender
has a Loan or Commitment of a particular Class. Additional Classes of Loans,
Commitments and Lenders may be established pursuant to Sections 2.19 and 2.20.

“Closing Date” means the date hereof.

“Commitment” means, as to each Lender, (i) the Revolving Commitment of such
Lender and (ii) any commitment of such Lender in respect of an Incremental Term
Facility.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.09.

 

13



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Companies” means, collectively, the Company and all of its
Subsidiaries.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and (other than in the case of clauses
(a)(viii) and (a)(ix)) to the extent deducted in determining such Consolidated
Net Income, the sum of:

(a)        (i) interest expense for such period,

(ii) provision for taxes based on income, profits or losses (whether paid,
estimated or accrued), including foreign withholding taxes, and for corporate
franchise, capital stock, net worth, value-added taxes and similar taxes
(including penalties and interest, if any), in each case during such period,

(iii) all amounts attributable to depreciation, depletion and amortization
(including amortization or impairment of intangible assets and properties) for
such period (excluding amortization expense attributable to a prepaid cash
expense that was paid in a prior period),

(iv) any extraordinary, unusual or nonrecurring losses or charges for such
period (other than charges of the type described in clause (a)(xi) below),

(v) any Non-Cash Charges for such period; provided that any cash payment made
with respect to any Non-Cash Charges added back in computing Consolidated EBITDA
for any prior period pursuant to this clause (a)(v) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made,

(vi) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Contract or other derivative
instruments,

(vii) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts or other derivative
instruments,

(viii) any gain relating to Swap Contracts associated with transactions realized
in the current period that has been reflected in Consolidated Net Income in
prior periods and excluded from Consolidated EBITDA in such period pursuant to
clause (c)(iv) below,

(ix) cash receipts in such period (or any netting arrangements resulting in
reduced cash expenses) not included in Consolidated EBITDA in any prior period
to the extent non-cash gains relating to such receipts were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and were not added back,

 

14



--------------------------------------------------------------------------------

(x) accruals and expenses (including rationalization, legal, tax, structuring
and other costs and expenses) related to the Transactions, acquisitions or
issuances of debt or equity permitted under the Credit Documents, whether or not
consummated,

(xi) restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and closure of facilities and
adjustments to existing reserves) that have been specifically identified by
amount and description to the Administrative Agent, whether or not classified as
restructuring expense on the consolidated financial statements, in an aggregate
amount not to exceed $100,000,000 for any period of four fiscal quarters (such
increased amount may be utilized in the calculation of Consolidated EBITDA
starting with the fiscal quarter of the Company ended March 31, 2020),

(xii) losses on asset sales, disposals or abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business), and

(xiii) actual net losses resulting from discontinued operations, plus

(b) Pro Forma Adjustments in connection with acquisitions consummated during
such period and Initiatives commenced during such period; provided that (i) such
Pro Forma Adjustments shall be calculated net of the amount of actual benefits
realized and (ii) the aggregate amount of all amounts under this clause (b) that
increase Consolidated EBITDA in any period shall not exceed, and shall be
limited to, fifteen percent (15%) of Consolidated EBITDA in respect of such
period (calculated before giving effect to such adjustments and all other
adjustments to Consolidated EBITDA); and minus

(c) without duplication and to the extent included in determining such
Consolidated Net Income:

(i) any extraordinary gains for such period,

(ii) any non-cash gains for such period, including with respect to write-ups of
assets or goodwill,

(iii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Swap Contract,

(iv) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts,

(v) any loss relating to Swap Contracts associated with transactions realized in
the current period that has been reflected in Consolidated Net Income in prior
periods and included in Consolidated EBITDA in such period pursuant to clause
(a)(vii) above,

 

15



--------------------------------------------------------------------------------

(vi) gains on asset sales, disposals or abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business), and

(vii) actual net gains resulting from discontinued operations;

provided, further that, Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above)
non-cash foreign translation gains and losses.

For purposes of calculating Consolidated EBITDA for any period to determine the
Leverage Ratio, if during such period the Company or any Subsidiary shall have
consummated an acquisition or any Initiative, Consolidated EBITDA for such
period shall be calculated with respect to such period on a Pro Forma Basis,
giving effect to such Initiative.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Companies, determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall exclude
(a) the net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period (other than any restriction permitted under Section 8.05),
except that the Company’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Consolidated Net Income and (b) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Company’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to any Consolidated Company as a dividend or other distribution (and in the case
of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Company as described in
clause (a) of this proviso).

“Consolidated Net Worth” means, at any time, the total amount of stockholders’
equity of the Consolidated Companies, determined on a consolidated basis in
accordance with GAAP, as determined pursuant to the most recent financial
statements delivered by the Company pursuant to Section 7.09.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

 

16



--------------------------------------------------------------------------------

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.24.

“Credit Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, each Guarantor Joinder
Agreement, any Incremental Facility Amendment, any Loan Modification Agreement,
any Refinancing Amendment, any Additional Swing Line Facility Notice and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided that, if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

“Debt Rating” means a rating as determined by S&P and Moody’s of the Company’s
non-credit-enhanced, senior unsecured long-term indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Laws and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum.

 

17



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
applicable Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Company, the Administrative Agent, any L/C Issuer or the
applicable Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each L/C
Issuer, the applicable Swing Line Lender and each other Lender promptly
following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.16(b).

 

18



--------------------------------------------------------------------------------

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 2.18.

“Disqualified Institutions” means, on any date, competitors of the Company and
its Subsidiaries, in each case identified by name in writing by the Company to
the Administrative Agent and the Lenders (by posting such notice on the
Platform) (or an affiliate of such competitor that is clearly identifiable
solely on the basis of the similarity of its name) not less than three
(3) Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude (and, for the avoidance of doubt, the restrictions set forth in
Section 11.06(g) shall no longer apply to) any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders (by posting such notice on
the Platform); provided further that the foregoing shall not apply to any bona
fide debt fund that is engaged in making, purchasing, holding or otherwise
investing in commercial loans or similar extensions of credit in the ordinary
course of business and for which no personnel involved with the relevant
competitor or affiliate of a competitor (a) makes investment decisions or
(b) has access to non-public information relating to the Company or its
Subsidiaries. All communications delivered by the Company to the Administrative
Agent pursuant to this definition must be delivered to
JPMDQ_Contact@jpmorgan.com in order to be deemed received or effective.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by Reuters on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with the Alternative Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Domestic Borrowers” means the Company, any Designated Borrowers that are
identified as Domestic Borrowers on Schedule 2.16 and any Domestic Subsidiary
that becomes a Designated Borrower pursuant to Section 2.16 after the Closing
Date.

“Domestic Loan Party” means any Domestic Borrowers and any Guarantor that is a
Domestic Subsidiary.

 

19



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Domestic Swing Line Lender” means JPMorgan, in its capacity as provider of
Domestic Swing Line Loans, or any successor swing line lender hereunder.

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).

“DQ List” has the meaning specified in Section 11.06(g)(iv).

“Early Opt-in Election” means

(a) in the case of Loans denominated in Dollars, the occurrence of:

(1) a notification by the Administrative Agent to (or the request by the Company
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and

(2) the joint election by the Administrative Agent and the Company to trigger a
fallback from LIBO Rate and the provision by the Administrative Agent of written
notice of such election to the Lenders; and

(b) in the case of Loans denominated in any Alternative Currency, the occurrence
of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Alternative Currency being executed at such time,
or that include language similar to that contained in Section 3.03 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Relevant Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

20



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.06(g).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Revolving Lenders in such market and as to
which a Dollar Equivalent may be readily calculated. If, after the designation
of any currency as an Alternative Currency, any change in currency controls or
exchange regulations or any change in the national or international financial,
political or economic conditions are imposed in the country in which such
currency is issued, result in, in the reasonable opinion of the Administrative
Agent, the Required Revolving Lenders (in the case of any Revolving Loans to be
denominated in such currency), the applicable Swing Line Lender (in the case of
any Swing Line Loan to be denominated in such currency) or the applicable L/C
Issuer (in the case of any Letter of Credit to be denominated in such currency),
(a) such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Equivalent is no longer readily
calculable with respect to such currency, (c) providing the applicable Credit
Extension in such currency is impracticable for the Revolving Lenders, the
applicable L/C Issuer or the applicable Swing Line Lender, as applicable, or
(d) such currency no longer being a currency in which the Required Revolving
Lenders, the applicable L/C Issuer or the applicable Swing Line Lender, as
applicable, are willing to make such Credit Extensions (each of (a), (b), (c),
and (d) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Revolving Lenders and the Borrowers, and such country’s currency
shall no longer be an Alternative Currency or a currency otherwise available for
Swing Line Loans until such time as the Disqualifying Event(s) no longer exist.
Within five (5) Business Days after receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such currency to
which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

21



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan:

(a) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the LIBO Rate;

(b) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars, the
CDOR Screen Rate;

 

22



--------------------------------------------------------------------------------

(c) in the case of a Eurocurrency Rate Loan denominated in Australian Dollars,
the AUD Screen Rate;

(d) in the case of a Eurocurrency Rate Loan denominated in New Zealand Dollars,
the BKBM Screen Rate; and

(e) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate designated with respect to such Alternative Currency
at the time such Alternative Currency is approved by the Administrative Agent
and the Revolving Lenders pursuant to Section 1.06(a); provided that if such
rate shall be less than 0.50%, such rate shall be deemed 0.50% for purposes of
this Agreement; provided further that for all Non-LIBOR Quoted Currencies, the
calculation of the applicable reference rate shall be determined in accordance
with market practice;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

Eurocurrency Rate =                     Eurocurrency Base Rate                

                                                           1.00 – Eurocurrency
Reserve Percentage

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency or
made to a Foreign Borrower must be Eurocurrency Rate Loans.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Article IX.

“Excluded Domestic Subsidiary” means (a) a Domestic Subsidiary substantially all
the assets of which consist of Equity Interests of Foreign Subsidiaries, (b) a
Domestic Subsidiary that is a direct or indirect Subsidiary of a “controlled
foreign corporation” within the meaning of the Code or (c) a Special Purpose
Subsidiary.

 

23



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 hereof
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding taxes imposed under FATCA and (e) any Taxes or amounts that are
required to be withheld or deducted by an Australian Borrower (i) in respect of
payments of interest (or payments in the nature of interest) made to an Offshore
Associate of an Australian Borrower, but only to the extent that such Taxes
consist of Australian Withholding Tax, (ii) in respect of payments of interest
(or payments in the nature of interest) that are made when there is a single
Lender providing credit facilities under this Agreement, but only to the extent
that such Taxes consist of Australian Withholding Tax, (iii) as a result of the
operation or application of section 255 of the Tax Act or section 260-5 of
Schedule 1 to the Taxation Administration Act 1953 (Commonwealth of Australia)),
or (iv) where the Recipient could have lawfully avoided the deduction or
withholding by providing or complying with, or procuring that any third party
provide or comply with, any statutory notification requirement (such as quoting
an Australian Business Number, Tax File Number or providing its name and
address). Notwithstanding anything to the contrary contained in paragraphs
(a) to (d) of this definition, but subject to paragraph (e) of this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of a Foreign Borrower to any Lender hereunder or
under any other Credit Document, provided that such Lender shall have complied
with Section 3.01(e).

 

24



--------------------------------------------------------------------------------

“Executive Officer” means (i) any of the Chief Executive Officer, Chief
Financial Officer, Senior Vice President and Treasurer, Treasurer or Senior Vice
President of Finance of the applicable Loan Party or any director, secretary or
other officer of such Loan Party in each case who assumes the duties and
responsibilities of any of the foregoing officers, (ii) solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.01, the director,
secretary or any assistant secretary of a Loan Party (or a director, in the case
of a Loan Party incorporated in England or New Zealand), and (iii) solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by an Executive Officer of a Loan Party shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party and such Executive Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Executive Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent.

“Existing Credit Agreement” means that certain Syndicated Facility Agreement
dated as of October 30, 2017 (as amended, supplemented or otherwise modified
from time to time prior to the Closing Date) among the Borrowers, the guarantors
identified therein, the lenders from time to time party thereto, Bank of
America, as administrative agent, and the other parties thereto.

“Existing Letters of Credit” means the letters of credit described on Schedule
1.01.

“Existing Senior Notes” means (i) the 3.24% Amended and Restated Series F Senior
Promissory Notes due December 2, 2023 issued under the Note Purchase Agreement,
dated as of August 19, 2013, as amended, among the Company and the purchasers
listed therein; (ii) the 2.64% Amended and Restated Series G Senior Notes due
July 29, 2021 issued under the Note Purchase Agreement, dated as of July 29,
2016, as amended, among the Company and the purchasers listed therein; (iii) the
3.24% Amended and Restated Series H Senior Notes due November 30, 2026 issued
under the Note Purchase Agreement, dated as of October 17, 2016, as amended,
among the Company and the purchasers listed therein, and (iv) the $120,000,000
Series I Senior Notes due October 30, 2027, the €225,000,000 Series J Senior
Notes due October 30, 2024, the €250,000,000 Series K Senior Notes due
October 30, 2027, the €125,000,000 Series L Senior Notes due October 30, 2029
and the €100,000,000 Series M Senior Notes due October 30, 2032, each issued
under the Note Purchase Agreement, dated as of October 30, 2017, as amended,
among the Company and the purchasers listed therein.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

25



--------------------------------------------------------------------------------

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.

“Foreign Borrowers” means UAP, any Designated Borrowers that are identified as
Foreign Borrowers on Schedule 2.16 and any Foreign Subsidiary that becomes a
Designated Borrower pursuant to Section 2.16 after the Closing Date.

“Foreign Lender” means with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Plan” means any pension, profit sharing, deferred compensation, or
other employee benefit plan, program or arrangement maintained by any Foreign
Subsidiary which, under applicable local law, is required to be funded through a
trust or other funding vehicle (which, for the avoidance of doubt, does not
include any superannuation fund to which any Australian Subsidiary makes or is
obliged to make any contribution).

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States or the District of
Columbia.

“Foreign Swing Line Lenders” means the Canadian Swing Line Lender and each
Additional Swing Line Lender. The term “Foreign Swing Line Lender” when used
with respect to a Foreign Swing Line Loan shall refer to the Foreign Swing Line
Lender that made such Foreign Swing Line Loan.

“Foreign Swing Line Loans” means Canadian Swing Line Loans and Additional Swing
Line Loans.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding applicable L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of the applicable Swing Line Loans other than any such Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

26



--------------------------------------------------------------------------------

“GAAP” means, subject to Section 1.03(b) and (c), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, consistently applied and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. Notwithstanding the foregoing, inventory buy-back
programs will not be considered to be Guarantees.

“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

“Guaranteed Senior Notes” means (i) the A$155,000,000 Series A Guaranteed Senior
Notes Due June 30, 2024 issued under the Note and Guaranty Agreement, dated as
of May 28, 2019, as amended, among GPC Asia Pacific Holding Pty Ltd, the Company
and the purchasers listed therein, (ii) the A$155,000,000 Series B Guaranteed
Senior Notes Due June 30, 2026 issued under the Note and Guaranty Agreement,
dated as of May 28, 2019, as amended, among GPC Asia Pacific Holding Pty Ltd,
the Company and the purchasers listed therein, (iii) the €50,000,000 Series A
Guaranteed Senior Notes Due May 31, 2029 issued under the Note and Guaranty
Agreement, dated as of May 28, 2019, as amended, among Alliance Automotive
Netherlands

 

27



--------------------------------------------------------------------------------

Holdings B.V., the Company and the purchasers listed therein, (iv) the
€100,000,000 Series B Guaranteed Senior Notes Due May 31, 2031 issued under the
Note and Guaranty Agreement, dated as of May 28, 2019, as amended, among
Alliance Automotive Netherlands Holdings B.V., the Company and the purchasers
listed therein and (v) the €100,000,000 Series C Guaranteed Senior Notes Due
May 31, 2034 issued under the Note and Guaranty Agreement, dated as of May 28,
2019, as amended, among Alliance Automotive Netherlands Holdings B.V., the
Company and the purchasers listed therein.

“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.13 executed and delivered by a Domestic Subsidiary in
accordance with the provisions of Section 7.13.

“Guarantors” means (a) each Domestic Subsidiary of the Company (other than an
Excluded Domestic Subsidiary) identified as a “Guarantor” on the signature pages
hereto and each other Person that joins as a Guarantor pursuant to Section 7.13,
(b) with respect to the obligations of any Subsidiary under (i) any Swap
Contract between any Swap Bank and any Subsidiary, (ii) any Treasury Management
Agreement between any Treasury Management Bank and any Subsidiary, or (iii) the
payment and performance by each Specified Loan Party of its obligations under
the Guaranty with respect to all Swap Obligations, the Company, (c) with respect
to the Obligations of the Foreign Borrowers, the Domestic Borrowers and (d) the
successors and permitted assigns of the foregoing.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate.”

“Incremental Facility” has the meaning specified in Section 2.20.

“Incremental Facility Amendment” means an amendment to this Agreement among the
Company, the Incremental Lenders and the Administrative Agent establishing an
Incremental Facility and effecting such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.20.

 

28



--------------------------------------------------------------------------------

“Incremental Lender” means, with respect to any Incremental Facility, each
Person that provides a commitment to such Incremental Facility.

“Incremental Revolving Facility” has the meaning specified in Section 2.20.

“Incremental Term Facility” has the meaning specified in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money regardless of maturity including all revolving
and term indebtedness and all other lines of credit; (b) all indebtedness of
such Person whether or not in any such case the same was for money borrowed and
regardless of maturity: (i) represented by notes payable, and drafts accepted,
that represent extensions of credit, (ii) constituting obligations evidenced by
bonds, debentures, notes, bankers’ acceptances or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or similar instruments upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payments for property; (c) all Capital Lease Obligations of such Person; (d) all
reimbursement obligations under any standby, trade, or other letters of credit
or acceptances (whether or not drawings thereunder have been then presented for
payment) issued for the account of any such Person or under which such Person is
otherwise obligated; (e) any liquidity facility supporting any receivables or
other asset securitization program (whether or not drawings thereunder are
outstanding) and (f) any guaranty or other contingent obligation in respect of
any obligation described in clauses (a) through (e) above. Notwithstanding the
foregoing, any and all drafts issued under the Vendor Program shall be deemed to
be excluded for all purposes from the definition of “Indebtedness”. For the
avoidance of doubt, “Indebtedness” shall not include any obligation of the
Company or its Subsidiaries in connection with a Securitization Transaction,
except as set forth in clause (e) above.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Credit Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes and Taxes referred to in Section 3.09,
but, for the avoidance of doubt, does not include approved issuer levy (as
defined in Section 86F of the Stamp and Cheque Duties Act 1971 (New Zealand))
that is paid in accordance with Section 3.08 in circumstances where a Lender has
requested that such approved issuer levy be paid to enable the Lender to enjoy
an exemption from tax on that interest (or payment deemed by law to be interest)
under a double tax agreement where that exemption is dependent on the payment of
approved issuer levy.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initiative” means any Specified Transaction, restructuring, business
optimization activity, cost savings initiative or other similar initiative
(including restructuring charges and any charges and expenses incurred in
connection with capital expenditures for future expansion and business
optimization projects).

 

29



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan bearing interest by reference to the
Base Rate), the last Business Day of each March, June, September and December
and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date seven (7) days or
one (1), two (2), three (3) or six (6) months thereafter (in each case, to the
extent available in the applicable currency), as selected by the applicable
Borrower in its Loan Notice, or such other period that is twelve months or less
requested by the applicable Borrower and consented to by all of the relevant
Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period with respect to any Loan shall extend beyond the Maturity
Date for such Loan.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internal Revenue Service” means the United States Internal Revenue Service.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

“Joint Lead Arrangers” means each of JPMorgan, BofA Securities Inc., PNC Capital
Markets LLC, Truist Securities, Inc. and Wells Fargo Securities, LLC, each in
its capacity as a joint lead arranger and joint bookrunners.

 

30



--------------------------------------------------------------------------------

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Commitment” means, as to each L/C Issuer, the amount set forth opposite
such L/C Issuer’s name on Schedule 2.01 under the heading “L/C Commitment”, as
such amount may be adjusted from time to time in accordance with this Agreement.

“L/C Issuer” means (a) each of JPMorgan, Bank of America, N.A., PNC Bank, N.A.,
Truist Bank and Wells Fargo Bank, N.A. (in each case, through itself or through
one of its designated Affiliates or branch offices), (b) any Revolving Lender
that is the issuer of one or more Existing Letters of Credit solely with respect
to such Existing Letters of Credit, (c) any other willing Revolving Lender
(through itself or one of its designated Affiliates or branch offices) selected
by the Company and reasonably acceptable to the Administrative Agent, as
acknowledged and agreed in writing among such Revolving Lender, the Company and
the Administrative Agent and/or (d) any Canadian L/C Issuer, in each case in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. The term “L/C Issuer” when used with respect to a
Letter of Credit or the L/C Obligations relating to a Letter of Credit shall
refer to the L/C Issuer that issued such Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender-Related Person” has the meaning specified in Section 11.04(d).

 

31



--------------------------------------------------------------------------------

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement (including Incremental Lenders) and their successors and assigns and,
as the context requires, includes the Swing Line Lenders. The term “Lender”
shall include any Designated Lender.

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Administrative Agent; which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be issued in Dollars or
in an Alternative Currency and shall be a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means (a) with respect to Letters of Credit issued
by the L/C Issuers in the aggregate (including each Canadian L/C Issuer party to
this Agreement on the Closing Date), an amount equal to the lesser of (i) the
Aggregate Revolving Commitments and (ii) $150,000,000 and (b) with respect to
Letters of Credit issued by any Canadian L/C Issuer described in clause (vi) of
the definition thereof, an amount equal to the lesser of (i) the Aggregate
Revolving Commitments and (ii) $10,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

“Leverage Ratio” means, as of any date of determination, the ratio of (i) Total
Funded Debt as of such date to (ii) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company then ended.

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable Agreed Currency) that is shorter than the Impacted LIBO Rate Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available for the applicable Agreed Currency) that exceeds the
Impacted LIBO Rate Interest Period, in each case, at such time; provided that if
any LIBO Interpolated Rate shall be less than 0.50%, such rate shall be deemed
to be 0.50% for the purposes of this Agreement.

 

32



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted LIBO
Rate Interest Period”) with respect to such Agreed Currency then the LIBO Rate
shall be the LIBO Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than 0.50%, such rate shall be deemed to be 0.50% for
the purposes of this Agreement.

“LIBOR” means as specified in the definition of “Eurocurrency Base Rate.”

“LIBOR Quoted Currency” means each of the following currency: Dollars; Euro;
Sterling; and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), and in respect
of any collateral located in Australia, includes any “security interest” as
defined in section 12 of the PPSA other than any deemed security interest under
section 12(3) of the PPSA which does not secure the payment or performance of an
obligation.

“Limited Condition Transaction” means any (a) acquisition or other investment
permitted hereunder by one or more Consolidated Companies whose consummation is
not conditioned on the availability of, or on obtaining, third-party financing
and (b) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment and,
in the case of each of (a) and (b), is designated as a Limited Condition
Transaction by the Company in writing to the Administrative Agent.

“LCT Test Date” means, with respect to a Limited Condition Transaction, the date
of the definitive agreement (or other relevant definitive documentation) for
such Limited Condition Transaction.

 

33



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower pursuant to this
Agreement in the form of a Revolving Loan, Swing Line Loan, or any loan of such
Lender in respect of an Incremental Term Facility.

“Loan Modification Agreement” means a Loan Modification Agreement among the
Borrowers, the Accepting Lenders and the Administrative Agent effecting one or
more Permitted Amendments and such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.19.

“Loan Modification Offer” has the meaning set forth in Section 2.19(a).

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit 2.02 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Executive Officer of the Company.

“Loan Parties” means, collectively, the Company, UAP, each Guarantor and each
Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market.

“Margin Regulations” means Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Materially Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Credit Document, or of the ability of any Loan Party to perform its
obligations under any Credit Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Credit Document to which it is a party.

“Material Company” means (a) each Borrower and (b) each other Consolidated
Company that has assets with an Asset Value equal to or greater than twenty
percent (20%) of the aggregate Asset Value of all assets of the Consolidated
Companies measured on a consolidated basis.

“Material Contractual Obligation” of any Person means any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property owned
by it is bound where a failure to comply with such provision, agreement,
instrument or undertaking has or would reasonably be expected to have a
Materially Adverse Effect.

 

34



--------------------------------------------------------------------------------

“Maturity Date” means October 30, 2025; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of each
applicable L/C Issuer with respect to Letters of Credit issued and outstanding
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred percent
(100%) of the Outstanding Amount of all L/C Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and each applicable L/C Issuer in
their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“New Senior Notes” means the $500,000,000 Senior Notes due November 1, 2030
issued by the Company on the Closing Date.

“New Zealand Dollar” and “NZD$” mean the lawful currency of New Zealand.

“New Zealand Loan Party” means a Loan Party incorporated in New Zealand.

“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP,
(b) non-cash expenses resulting from the grant of stock options, restricted
stock awards or other equity-based incentives to any director, officer or
employee of the Company or any Subsidiary (excluding, for the avoidance of
doubt, any cash payments of income taxes made for the benefit of any such Person
in consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable,
(d) the non-cash impact of accounting changes or restatements, (e) non-cash
charges and expenses resulting from pension adjustments and (f) any non-cash
expenses and costs that result from the issuance of stock-based awards,
partnership interest-based awards and similar incentive based compensation
awards or arrangements.

 

35



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” has the meaning specified in Section 2.11(a).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Executive
Officer.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Rate in effect on such day (or for any
day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received by the Administrative Agent from a federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates as so determined be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party or any
Subsidiary and any Swap Bank and (b) all obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Treasury
Management Bank; provided, that Obligations of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor.

 

36



--------------------------------------------------------------------------------

“Offshore Associate” means an Associate (a) which is a non-resident of Australia
and does not become a Lender or receive a payment in carrying on a business in
Australia at or through a permanent establishment of the Associate in Australia;
or (b) which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country, and which does not
become a Lender and receive payment in the capacity of a clearing house,
custodian, funds manager or responsible entity of a registered scheme.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Commitments” means Other Revolving Commitments and/or Other Term Loan
Commitments.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Loans” means one or more Classes of Other Revolving Loans and/or Other
Term Loans that result from a Refinancing Amendment.

“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means one or more Classes of revolving loans that result
from a Refinancing Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

37



--------------------------------------------------------------------------------

“Other Term Loans” means one or more Classes of term loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, for any day, the rate comprised of both overnight federal funds and
overnight Eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on the NYFRB’s Website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate, and
(b) with respect to any amount denominated in an Alternative Currency, an
overnight rate determined by the Administrative Agent, the applicable L/C Issuer
or the applicable Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Amendment” means an amendment to this Agreement and the other Credit
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.19, providing for an extension of the Maturity Date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and, in connection therewith, may also provide for (a)(i) a
change in the Applicable Rate with respect to the Loans and/or Commitments of
the Accepting Lenders subject to such Permitted Amendment and/or (ii) a change
in the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders in respect of such Loans and/or Commitments, (b) such
amendments to this Agreement and the other Credit Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Credit Documents to each new
“Class” of loans and/or commitments resulting therefrom and (c) additional
amendments to the terms of this Agreement applicable only to the applicable
Loans and/or Commitments of the Accepting Lenders that either (i) are less
favorable to such Accepting Lenders than the terms of this Agreement prior to
giving effect to such Permitted Amendments or (ii) only apply after the latest
Maturity Date in effect immediately prior to giving effect to such Permitted
Amendments and, in each case, that are reasonably acceptable to the
Administrative Agent.

 

38



--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.

“Permitted Refinancings” means, with respect to any Indebtedness, any
refinancing thereof; provided that the principal amount of such refinancing
Indebtedness shall not exceed the principal amount of the Indebtedness being
refinanced plus the amount of accrued and unpaid interest of the refinanced
Indebtedness and fees, expenses and premiums payable in connection with such
refinancing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 7.09.

“Post-Transaction Period” means, (a) with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated and
(b) with respect to any other Initiative, the period beginning on the date on
which such Initiative commences and ending on the last day of the fourth full
consecutive fiscal quarter following the date on which such Initiative
commences.

“PPS Law” means (a) each of the PPSA and the Canadian PPS Statutes, (b) any
regulation or subordinated legislation made under or corresponding to the PPSA
or the Canadian PPS Statutes; and (c) any amendment made at any time to any
other legislation, regulation or subordinated legislation as a consequence of
the PPSA or the Canadian PPS Statutes or any regulation or subordinated
legislation made under or corresponding to the PPSA or to the Canadian PPS
Statutes.

“PPSA” means the Personal Property Securities Act 2009 (Commonwealth of
Australia).

“Preferred Stock” means any class of Equity Interests of a Person that is
preferred over any other class of Equity Interests of such Person as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.

 

39



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the FRB in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent). Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced or quoted as being effective.

“Priority Debt” means (without duplication) as of the date of any determination
hereof:

(a) all unsecured Indebtedness of Subsidiaries of the Company (other than
Indebtedness (1) owing to the Company or other Subsidiaries and (2) of any
Subsidiary that is a Guarantor),

(b) all Indebtedness of the Company and its Subsidiaries (other than any such
Indebtedness owing to the Company or other Subsidiaries) secured by Liens, and

(c) the higher of the liquidation preference or the redemption amount of any
Preferred Stock of any Subsidiary (other than any such Preferred Stock issued to
the Company or any Guarantor).

“Pro Forma Adjustment” means, with respect to any Initiative, for any period,
the pro forma increase or decrease (for the avoidance of doubt, net of any such
increase or decrease actually realized) in Consolidated EBITDA (including the
portion thereof attributable to any assets (including Equity Interests) sold or
acquired) from cost savings, operating expense reductions, business optimization
projects and other cost synergies (in each case net of amounts actually realized
and costs incurred to achieve the same), in each case, related to such
Initiative that are reasonably identifiable, factually supportable and projected
by the Company in good faith to result within the applicable Post-Transaction
Period from actions taken or with respect to which substantial steps have been
taken or are expected to be taken (in the good faith determination of the
Company) within (a) in the case of any Specified Transaction, the four full
consecutive fiscal quarters after the date of consummation of such Specified
Transaction and (b) in the case of any other Initiative, four full consecutive
fiscal quarters after commencement of such Initiative, as applicable; provided
that, the cost savings and synergies related to such actions or such additional
costs, as applicable, may be assumed, for purposes of projecting such pro forma
increase or decrease to such Consolidated EBITDA to be realized on a “run-rate”
basis during the entirety, or, in the case of, additional costs, as applicable,
to be incurred during the entirety of any fiscal quarters of the Company
included in such period; provided further that any such pro forma increase or
decrease to Consolidated EBITDA shall be (i) without duplication for cost
savings, synergies or additional costs already included in EBITDA for such
period and (ii) made in any fiscal quarter that does not commence after the
Post-Transaction Period.

 

40



--------------------------------------------------------------------------------

“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made (subject, for the avoidance of doubt, to the
limitations set forth in clause (b) of the definition of the term “Consolidated
EBITDA”) and (b) all Initiatives or the following transactions in connection
therewith shall be deemed to have occurred as of (or commencing with) the first
day of the applicable period of measurement in such test or covenant: (i) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Initiative (A) in the case of a disposition of all or
substantially all Equity Interests in any Subsidiary or any division, product
line, or facility used for operations of the Company or any of the Subsidiaries,
shall be excluded, and (B) in the case of an acquisition or investment described
in the definition of the term “Specified Transaction”, shall be included,
(ii) any prepayment, repayment, retirement, redemption or satisfaction of
Indebtedness, and (iii) any Indebtedness incurred or assumed by the Company or
any of the Subsidiaries in connection therewith; provided that, without limiting
the application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with (and subject to
applicable limitations included in) the definition of the term “Consolidated
EBITDA” and give effect to operating expense reductions that are (1) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Company and the Subsidiaries and (z) factually supportable or
(2) otherwise consistent with the definition of the term “Pro Forma Adjustment.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.09.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.24.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.

 

41



--------------------------------------------------------------------------------

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Loan Parties, (b) the Administrative Agent and
(c) each Additional Lender and Lender that agrees to provide any portion of the
Other Loans or Other Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.21.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated in Dollars, the FRB and/or the NYFRB, or a
committee officially endorsed or convened by the FRB and/or the NYFRB or, in
each case, any successor thereto and (ii) with respect to a Benchmark
Replacement in respect of Loans denominated in any Alternative Currency, (a) the
central bank for the currency in which such Benchmark Replacement is denominated
or any central bank or other supervisor which is responsible for supervising
either (1) such Benchmark Replacement or (2) the administrator of such Benchmark
Replacement or (b) any working group or committee officially endorsed or
convened by (1) the central bank for the currency in which such Benchmark
Replacement is denominated, (2) any central bank or other supervisor that is
responsible for supervising either (A) such Benchmark Replacement or (B) the
administrator of such Benchmark Replacement, (3) a group of those central banks
or other supervisors or (4) the Financial Stability Board or any part thereof.

“Relevant Rate” means with respect to any Eurocurrency Borrowing denominated in
an Agreed Currency, the LIBO Rate.

“Relevant Screen Rate” means with respect to any Eurocurrency Borrowing
denominated in an Agreed Currency, the LIBO Screen Rate.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender therefor or the applicable L/C Issuer, as the case may be, in
making such determination.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures representing more than fifty percent (50%) of the
Revolving Credit Exposures of all Revolving Lenders. The Revolving Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Revolving Lenders at any time; provided that, the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Revolving
Lender shall be deemed to be held by the Lender that is the Swing Line Lender
therefor or the applicable L/C Issuer, as the case may be, in making such
determination.

 

42



--------------------------------------------------------------------------------

“Requirement of Law” for any Person means the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.

“Revaluation Date” shall mean (a) with respect to any Loan denominated in any
Alternative Currency, each of the following: (i) the date of the Borrowing of
such Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) the
date on which such Letter of Credit is issued (or, in the case of the Existing
Letters of Credit, the Closing Date), (ii) the first Business Day of each
calendar month and (iii) the date of any amendment of such Letter of Credit that
has the effect of increasing the face amount thereof; and (c) any additional
date as the Administrative Agent may determine at any time when an Event of
Default exists.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Company pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the heading “Revolving Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including as
such amount may be increased on the Closing Date pursuant to Section 2.06(a)).

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in L/C Obligations and Swing Line Loans at
such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time, or (b) if
the Revolving Commitments have terminated or expired, any Lender that has
Revolving Credit Exposure.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

 

43



--------------------------------------------------------------------------------

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury in the
United Kingdom, the Canadian government, the Australian Department of Foreign
Affairs and Trade or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means a securitization transaction in which
receivables are sold and such transaction is a true sale for bankruptcy purposes
and is accounted for by the seller as a sale in accordance with GAAP.

“Senior Notes” means the Existing Senior Notes, the New Senior Notes and the
Guaranteed Senior Notes.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

“SOFR Administrator’s Website” means the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country located in North America or Europe that is a member of
the Organization for Economic Cooperation and Development at such time.

“Special Purpose Subsidiary” means, with respect to any securitization program,
the special purpose Subsidiary for such securitization program.

“Specified Acquisition Agreement Representations” means with respect to any
acquisition or other investment permitted hereunder, such of the representations
and warranties made by, or with respect to, the applicable entity to be acquired
and its Subsidiaries in the applicable acquisition or investment agreement as
are material to the interests of the lenders providing the Incremental Term
Facility, but only to the extent that the Company (or its applicable Affiliates)
have the right to terminate its (or their) obligations under such agreement or
to decline to consummate such transaction as a result of a breach of any one or
more of such representations and warranties in such agreement.

“Specified Loan Party” has the meaning specified in Section 4.08.

 

44



--------------------------------------------------------------------------------

“Specified Representations” means the following representations and warranties,
in each case solely as they relate to the Loan Parties: Sections 6.01(i), (ii)
and (iii), 6.02 (solely with respect to corporate power and authority), 6.03,
6.04 (only with respect to the Organization Documents of the Loan Parties),
6.06(a), 6.07, 6.18 (as of the date of the applicable Incremental Term Facility
with respect to the incurrence of such Incremental Term Facility), 6.23, 6.25
and 6.27 (solely with respect to the use of the proceeds of such Incremental
Term Facility on the funding date).

“Specified Transaction” means, with respect to any period, any investment,
acquisition, disposition, incurrence, assumption or repayment of Indebtedness
(including the incurrence of Incremental Term Facilities) or other event that by
the terms of this Agreement requires Pro Forma Compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Supported QFC” has the meaning specified in Section 11.24.

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party or any
Subsidiary and (b) any Lender on the Closing Date or Affiliate of such Lender
that is party to a Swap Contract with any Loan Party or any Subsidiary in
existence on the Closing Date; provided, however, that for any Swap Bank to
obtain the benefits of Section 9.15 or the Guaranty on any date of determination
by the Administrative Agent, the applicable Swap Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

45



--------------------------------------------------------------------------------

“Swap Obligation” means with respect to any Guarantor to any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Lenders” means the Domestic Swing Line Lender and the Foreign Swing
Line Lenders. The term “Swing Line Lender” when used with respect to a Swing
Line Loan shall refer to the Swing Line Lender that made such Swing Line Loan.

“Swing Line Loans” means the Domestic Swing Line Loans and the Foreign Swing
Line Loans.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(e) which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent pursuant), appropriately completed and
signed by an Executive Officer of the applicable Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $300,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Act” means the Income Tax Assessment Act 1936 (Commonwealth of Australia).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event has previously
occurred resulting in a Benchmark Replacement in accordance with Section 3.03
that is not Term SOFR.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

46



--------------------------------------------------------------------------------

“Total Funded Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the Consolidated Companies on a consolidated basis outstanding
as of such date, in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP,
consisting of (a) Indebtedness for borrowed money, (b) all obligations
(contingent or otherwise) under letters of credit, (c) the principal portion of
obligations in respect of Capital Lease Obligations and (d) without duplication,
Guarantees in respect of any Indebtedness described in the foregoing clauses
(a) through (c).

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transactions” means, collectively, (a) the repayment of Indebtedness
outstanding under the Existing Credit Agreement and to the termination of the
Existing Credit Agreement, (b) the execution and delivery of this Agreement and
(c) the incurrence of Indebtedness under the New Senior Notes and (d) the
payment fees and expenses related to the foregoing.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party or any Subsidiary and (b) any Lender on the
Closing Date or Affiliate of such Lender that is a party to a Treasury
Management Agreement with any Loan Party or any Subsidiary in existence on the
Closing Date; provided, however, that for any Treasury Management Bank to obtain
the benefits of Section 9.15 or the Guaranty on any date of determination by the
Administrative Agent, the applicable Treasury Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UAP” has the meaning specified in the introductory paragraph hereto.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution

 

47



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.24.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(IV).

“Vendor Program” means any supplier receivables purchase program for the benefit
of the Company or any of its Subsidiaries that is provided by a Lender.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” and “¥” mean the lawful currency of Japan.

1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed

 

48



--------------------------------------------------------------------------------

as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Credit Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Credit Document, shall be construed to refer to such Credit Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Credit Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

(e) Any reference herein to “unable to pay its debts generally as they become
due” will, in relation to any Australian Borrower, be deemed to include that
Australian Borrower to the extent that it is: (i) taken (under section 459F(1)
of the Australian Corporations Act) to have failed to comply with a statutory
demand; or (ii) the subject of an event described in section 459C(2)(b) or
section 585 of the Australian Corporations Act.

(f) Any reference herein to an “administrator”, “controller” or “liquidator”
will, in relation to any Australian Borrower, have the meaning given to it in
section 9 of the Australian Corporations Act.

 

49



--------------------------------------------------------------------------------

1.03. Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.

(b) Changes in GAAP. The Company will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.09(c).
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) FASB ASC 825, FASB ASC 470-20 and FASB ASC 842. Notwithstanding the above,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, (i) Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at one hundred
percent (100%) of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded
and (ii) Capital Lease Obligations and Indebtedness shall not include any
obligation under a finance lease which would have qualified as an operating
lease under GAAP as in effect prior to the adoption of FASB ASC 842.

1.04. Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the applicable rate of exchange as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such rate of exchange shall become effective as of such Revaluation Date and
shall be the rate of exchange employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent.

 

50



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent.

1.06. Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is an Eligible Currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and the Revolving Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the applicable L/C Issuer thereof. Each Revolving Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the applicable L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten (10) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(c) Any failure by a Revolving Lender or the applicable L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Lender or
the applicable L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans
to be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Company. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.

 

51



--------------------------------------------------------------------------------

1.07. Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.09. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in Dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K.

 

52



--------------------------------------------------------------------------------

Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-In Election, Section 3.03(b) and (c) provide a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Company, pursuant to Section 3.03(e), of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 3.03(b) or (c), whether upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 3.03(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01. Loans and Commitments.

(a) [Reserved].

(b) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to any of the Borrowers in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans denominated in Dollars may be Base Rate Loans or Eurocurrency
Rate Loans, or a combination thereof, as further provided herein. All Revolving
Loans denominated in an Alternative Currency or made to a Foreign Borrower must
be Eurocurrency Rate Loans.

 

53



--------------------------------------------------------------------------------

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrowers’
irrevocable written notice to the Administrative Agent, which shall be in the
form of a Loan Notice. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of any Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Company wishes to request Eurocurrency Rate Loans having an Interest Period
other than seven (7) days or one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five (5) Business Days (or six (6) Business Days in the case of a Special
Notice Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the relevant
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., (i) three (3) Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four (4) Business Days
(or five (5) Business Days in the case of a Special Notice Currency) prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Company whether or not the requested Interest Period has been
consented to by all the relevant Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(f), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Company is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Loan Notice requesting a Borrowing, the Loans so requested shall be made in
Dollars. If the Company fails to specify a Type of a Loan in a Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in the original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Company requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.    No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

54



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each relevant Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each relevant Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a Borrowing,
each relevant Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m. in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.03
(or, if such Borrowing is an initial Credit Extension to be made on the Closing
Date, Section 5.01), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of JPMorgan with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and acceptable to) the Administrative Agent by the Company; provided, however,
that if, on the date the Loan Notice with respect to such Borrowing denominated
in Dollars is given by the Company, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings and second, shall be made available to the Company as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Revolving Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the relevant
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to all
Revolving Loans.

 

55



--------------------------------------------------------------------------------

2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the date that is seven (7) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day), to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Company or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit; provided further that no L/C Issuer shall
be required to make any L/C Credit Extension if, after giving effect to such L/C
Credit Extension, the Outstanding Amount of the L/C Obligations of such L/C
Issuer would exceed such L/C Issuer’s L/C Commitment. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Revolving Lender acknowledges and
confirms that it has a participation interest in the liability of each
applicable L/C Issuer under the Existing Letters of Credit in a percentage equal
to its Applicable Percentage of the Revolving Loans. The Company’s reimbursement
obligations in respect of the Existing Letters of Credit, and each Revolving
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Maturity Date, unless all the Revolving Lenders have approved such expiry date
or the Company has Cash Collateralized or otherwise secured its obligations with
respect thereto to the satisfaction of such L/C Issuer in its sole discretion.

 

56



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000 (or such
lesser amount as may be agreed by such L/C Issuer in its sole discretion);

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

 

57



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Executive Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m.
at least five (5) Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
require. Additionally, the Company shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the applicable L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the applicable L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Company or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C

 

58



--------------------------------------------------------------------------------

Issuer’s usual and customary business practices. Immediately upon the issuance
of each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time for up to
twelve (12) months; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 5.03
is not then satisfied, and in each case directing such L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall

 

59



--------------------------------------------------------------------------------

notify the Company and the Administrative Agent of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company shall reimburse such L/C Issuer either directly or through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Company fails to so reimburse the applicable L/C
Issuer by such time, such L/C Issuer shall notify the Administrative Agent and
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Company shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.03 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the applicable
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) must
be given in writing.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
applicable L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.03
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
For the avoidance of doubt, the parties hereto agree that the obligation of the
Revolving Lenders hereunder to reimburse the applicable L/C Issuer for any
Unreimbursed Amount with respect to any Letter of Credit shall terminate on the
Maturity Date with respect to any drawings occurring after that date.

 

60



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Company, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.03 (other than delivery by the Company of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation. A certificate
of the applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.

 

61



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Company or any waiver by
such L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP;

(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

62



--------------------------------------------------------------------------------

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Company agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Lenders, the Required Revolving Lenders
or the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined by a final
non-appealable decision of a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence as determined by a final
non-appealable decision of a court of competent jurisdiction or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
such L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, any L/C Issuer may accept documents that
appear on their face to be in order, without

 

63



--------------------------------------------------------------------------------

responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Company
for, and no L/C Issuer’s rights and remedies against the Company shall be
impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade—International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter
of Credit Fee”) for each standby Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily maximum amount available to be drawn
under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date and thereafter on demand. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists or at any time the Default Rate is in effect, all Letter
of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it, at
the rate per annum equal to 0.125% (or as otherwise agreed between the
applicable L/C Issuer (as to itself only) and the Company), computed on the
Dollar Equivalent of the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) and on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most

 

64



--------------------------------------------------------------------------------

recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Company shall pay directly to each L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

(l) Existing Letters of Credit. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(m) Reporting by L/C Issuers. Each L/C Issuer (other than an Affiliate of the
Administrative Agent) shall (i) notify the Administrative Agent of the issuance
of any Letter of Credit in order for such Letter of Credit to be deemed issued
pursuant to this Agreement and (ii) provide periodic reports (and
reconciliation) to the Administrative Agent with respect to its outstanding
Letters of Credit.

2.04. Swing Line Loans.

(a) Domestic Swing Line Facility. Subject to the terms and conditions set forth
herein, the Domestic Swing Line Lender, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Dollars (each such loan, a “Domestic Swing Line Loan”)
to any Domestic Borrower from time to time on any Business Day during the
Availability Period; provided, however, that after giving effect to any Domestic
Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the aggregate principal amount of all
Swing Line Loans at any time outstanding shall not exceed the Swing Line
Sublimit, (iii) the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Commitment, (iv) no Domestic Borrower
shall use the proceeds of any Domestic Swing Line Loan to refinance any
outstanding Domestic Swing Line Loan, and (v) the Domestic Swing Line Lender
shall not be under any obligation to make any Domestic Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions

 

65



--------------------------------------------------------------------------------

hereof, the Domestic Borrowers may borrow under this Section 2.04(a), prepay
under Section 2.05, and reborrow under this Section 2.04(a). Immediately upon
the making of a Domestic Swing Line Loan, each Revolving Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Domestic Swing Line Lender a risk participation in such Domestic Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Domestic Swing Line Loan.

(b) Canadian Swing Line Facility. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Canadian Dollars (each such loan, a “Canadian Swing
Line Loan”) to any Canadian Borrower from time to time on any Business Day
during the Availability Period; provided, however, that after giving effect to
any Canadian Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate principal amount
of all Swing Line Loans at any time outstanding shall not exceed the Swing Line
Sublimit, (iii) the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Commitment, (iv) no Canadian Borrower
shall use the proceeds of any Canadian Swing Line Loan to refinance any
outstanding Canadian Swing Line Loan, and (v) the Canadian Swing Line Lender
shall not be under any obligation to make any Canadian Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Canadian Borrowers may borrow under this Section 2.04(b),
prepay under Section 2.05, and reborrow under this Section 2.04(b). Immediately
upon the making of a Canadian Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Canadian Swing Line Lender a risk participation in such Canadian Swing Line
Loan in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Canadian Swing Line Loan.

(c) [Reserved.]

(d) Additional Swing Line Facility. Subject to the terms and conditions set
forth herein, the Additional Swing Line Lender under an Additional Swing Line
Facility, in reliance upon the agreements of the other Revolving Lenders set
forth in this Section 2.04, may in its sole discretion make loans under such
Additional Swing Line Facility in the applicable currencies for such Additional
Swing Line Facility (each such loan, an “Additional Swing Line Loan”) to the
applicable Foreign Borrowers for such Additional Swing Line Facility from time
to time on any Business Day during the Availability Period; provided, however,
that after giving effect to any such Additional Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the aggregate principal amount of all Swing Line Loans at any time
outstanding shall not exceed the Swing Line Sublimit, (iii) the Revolving Credit
Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment, (iv) no Foreign Borrower shall use the proceeds of any
Additional Swing Line Loan to refinance any outstanding Additional Swing Line
Loan, (v) such Additional Swing Line Lender shall not be under any obligation to
make any Additional Swing Line Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure and (vi) such Additional Swing Line
Lender shall not be under any obligation to make any Additional Swing Line Loan
in excess of the Additional

 

66



--------------------------------------------------------------------------------

Swing Line Loan Sublimit, if any, applicable to such Additional Swing Line
Facility. Within the foregoing limits, and subject to the other terms and
conditions hereof, the applicable Foreign Borrowers may borrow under this
Section 2.04(d), prepay under Section 2.05, and reborrow under this
Section 2.04(d). Immediately upon the making of an Additional Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Additional Swing Line
Lender a risk participation in such Additional Swing Line Loan in an amount
equal to the product of such Revolving Lender’s Applicable Percentage times the
amount of such Additional Swing Line Loan.

(e) Borrowing Procedures. Each Borrowing of a Swing Line Loan shall be made upon
any Borrower’s irrevocable written notice to the applicable Swing Line Lender
and the Administrative Agent, which shall be in the form of a Swing Line Loan
Notice. Each such notice must be received by the Administrative Agent and the
applicable Swing Line Lender not later than (i) 1:00 p.m., in the case of
notices to the Domestic Swing Line Lender, and (ii) such time as specified by
the Administrative Agent and the applicable Swing Line Lender, in the case of
notices to any Foreign Swing Line Lender, on the requested borrowing date, and
shall specify (i) the currency and amount to be borrowed, which shall be a
minimum principal amount equal to the Dollar Equivalent of $250,000 and integral
multiples of the Dollar Equivalent of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by a Swing Line Lender of any Swing Line Loan Notice, such Swing Line Lender
will confirm with the Administrative Agent (in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (in writing) of the contents
thereof. Unless the applicable Swing Line Lender has received notice (in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to (i) 2:00 p.m., in the case of notices to the Domestic
Swing Line Lender and (ii) such time as specified by the Administrative Agent
and the applicable Swing Line Lender, in the case of notices to any Foreign
Swing Line Lender, on the date of the proposed Borrowing of Swing Line Loans
(A) directing such Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), (b), (c) or (d) or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, such Swing Line Lender will, not later than (i)
3:00 p.m., in the case of Domestic Swing Line Loans and (ii) such time specified
by the Administrative Agent and the applicable Swing Line Lender, in the case of
any Foreign Swing Line Loan, on the borrowing date specified in such Swing Line
Loan Notice, make the amount of such Swing Line Loan available to the applicable
Borrower.

(f) Refinancing of Swing Line Loans.

(i) The Domestic Swing Line Lender at any time in its sole discretion may
request, on behalf of the applicable Domestic Borrower (which hereby irrevocably
requests and authorizes the Domestic Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Revolving Loan that is a Base Rate
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Domestic Swing Line Loans then outstanding. Each Foreign Swing Line Lender at
any time in its sole discretion may request, on behalf of the applicable Foreign
Borrower (which hereby irrevocably requests and authorizes such Foreign Swing
Line Lender to so request on its behalf), that each Revolving Lender make a
Revolving Loan that is a Eurocurrency Rate Loan in an amount

 

67



--------------------------------------------------------------------------------

equal to such Lender’s Applicable Percentage of the amount of the then
outstanding Foreign Swing Line Loans made by such Foreign Swing Line Lender to
such Foreign Borrower and in the currency of such Foreign Swing Line Loans. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Eurocurrency Rate Loans, but subject to the conditions
set forth in Section 5.03 (other than the delivery of a Loan Notice) and
provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. The
applicable Swing Line Lender shall furnish the Company with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice and in the
currency specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the applicable Swing Line Lender at the Administrative Agent’s Office
for payments denominated in the applicable currency not later than 1:00 p.m., in
the case of any Revolving Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Loan denominated in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice, whereupon, subject to
Section 2.04(f)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan to the Company in such amount and
currency. The Administrative Agent shall remit the funds so received and in the
currency received to the applicable Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(f)(i), the request
for Revolving Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by the applicable Swing Line Lender that
each of the Revolving Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Lender’s payment to the Administrative Agent for
the account of the applicable Swing Line Lender pursuant to Section 2.04(f)(i)
shall be deemed payment in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(f) by the time specified in Section 2.04(f)(i), such Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Swing
Line Lender in accordance with banking industry rules on interbank compensation.
A certificate of the applicable Swing Line Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause

 

68



--------------------------------------------------------------------------------

(iv) shall be conclusive absent manifest error.

(v) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(f) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the applicable Swing Line Lender,
the applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(f) is subject to the conditions set forth in Section 5.03. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Borrower to repay Swing Line Loans, together with
interest as provided herein.

(g) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.

(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Revolving Lender shall pay such Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the applicable
Swing Line Lender. The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(h) Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans made by such Swing Line Lender. Until each Revolving Lender funds its
Revolving Loans or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender that made such Swing Line Loan.

(i) Payments Directly to Swing Line Lenders. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender that made such Swing Line Loan.

 

69



--------------------------------------------------------------------------------

2.05. Prepayments.

(a) Voluntary Prepayments.

(i) Revolving Loans. Each Borrower may, upon delivery from the Company to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that such notice must be in a form acceptable to the
Administrative Agent and, provided further that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (2) four Business Days (4) (or five (5), in the case of prepayment of
Loans denominated in Special Notice Currencies) prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies and (3) on the
date of prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(D) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid; provided, that such notice of prepayment may state that such notice is
conditioned on the satisfaction of one or more conditions precedent, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified date) if such condition is not satisfied. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company and has not been revoked by
the Company on or prior to the specified date, the applicable Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the relevant Lenders
in accordance with their respective Applicable Percentages.

(ii) Swing Line Loans. The Company may, upon delivery to the applicable Swing
Line Lender of a Notice of Loan Prepayment (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the applicable Swing Line Lender and the applicable
Administrative Agent not later than (A) 1:00 p.m., in the case of notices to the
Domestic Swing Line Lender and (B) such time as specified by the Administrative
Agent and the applicable Swing Line Lender in the case of notices to any Foreign
Swing Line Lender, and (ii) any such prepayment shall be in a minimum principal
amount equal to the Dollar Equivalent of $250,000 or a whole multiple of the
Dollar Equivalent of $100,000 in excess thereof (or, if less, the entire
principal thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

70



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans. If for any reason the (i) Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect (or one hundred five percent (105%) of the Aggregate Revolving
Commitments then in effect if such excess results from a calculation made on a
Revaluation Date), (ii) the aggregate principal amount of L/C Obligations at any
time exceed the Letter of Credit Sublimit (or one hundred five percent (105%) of
the Letter of Credit Sublimit then in effect if such excess results from a
calculation made on a Revaluation Date), (iii) the aggregate principal amount of
Swing Line Loans at any time exceeds the Swing Line Sublimit or (iv) the
aggregate principal amount of Additional Swing Line Loans at any time exceeds
the Additional Swing Line Loan Sublimit, if any, applicable to the applicable
Additional Swing Line Facility, the applicable Borrower shall make immediate
prepayment on the Loans and/or Cash Collateralize the L/C Obligations in an
amount equal to such excess; provided, however, that except as relates to clause
(ii) above, L/C Obligations will not be Cash Collateralized hereunder until the
Revolving Loans and Swing Line Loans have been paid in full.

2.06. Termination or Reduction of Commitments.

(a) [Reserved].

(b) Optional Reductions of Aggregate Revolving Commitments. The Company may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five
(5) Business Days (or such later date as agreed by the Administrative Agent)
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $2,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) such notice may state that such notice is
conditioned on the satisfaction of one or more conditions precedent, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified date) if such condition is not satisfied, and
(iv) the Company shall not terminate or reduce (A) the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments.

(c) Mandatory Reductions of Commitments.

(i) Revolving Commitments. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the Aggregate Revolving
Commitments at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.

 

71



--------------------------------------------------------------------------------

(d) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit or the Aggregate Revolving Commitments under this Section 2.06. Upon
any reduction of the Aggregate Revolving Commitments, the Revolving Commitment
of each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving Commitments
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.07. Repayment of Loans.

(a) Revolving Loans. The applicable Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans made to such
Borrower outstanding on such date.

(b) Swing Line Loans. The applicable Borrower shall repay to the applicable
Swing Line Lender each Swing Line Loan the aggregate principal amount of each
Swing Line Loan made to such Borrower on the earliest to occur of (i) the date
within one (1) Business Day of demand therefor by such Swing Line Lender, (ii) a
date not more than ten (10) Business Days from the date of advance thereof and
(iii) the Maturity Date.

2.08. Interest.

(a) Subject to the provisions of Subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate, (iii) each Domestic Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (A) the Base Rate plus the Applicable Rate or (B) such
other rate as the Domestic Swing Line Lender and the applicable Borrower shall
mutually agree from time to time, (iv) each Canadian Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Canadian Prime Rate plus the
Applicable Rate or (B) such other rate as the Canadian Swing Line Lender and the
applicable Borrower shall mutually agree from time to time and (v) each other
Foreign Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum as the applicable
Swing Line Lender and the applicable Borrower shall mutually agree from time to
time.

(b)     (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Credit Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

72



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada) and disclosure thereunder,
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. Each Foreign Borrower and each
other Loan Party organized under the laws of Canada or a province or territory
thereof hereby irrevocably agrees not to plead or assert, whether by way of
defense or otherwise, in any proceeding relating to this Agreement or any Credit
Document, that the interest payable under this Agreement and the calculation
thereof has not adequately been disclosed to them as required pursuant to
Section 4 of the Interest Act (Canada).

2.09. Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) in Dollars at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Revolving Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such

 

73



--------------------------------------------------------------------------------

time shall not be payable by the Borrowers so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Agency Fees. The Company shall pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent. Such fees shall be fully
earned when paid and shall be non- refundable for any reason whatsoever.

(c) [Reserved].

(d) Letter of Credit Fees. The Borrowers shall pay fees as provided in
Section 2.03(h) and Section 2.03(i).

2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit 2.11 (a
“Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

74



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in

 

75



--------------------------------------------------------------------------------

reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to Base Rate Loans. If such Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this Subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

76



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it (excluding any amounts
applied by any Swing Line Lender to outstanding Swing Line Loans) resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Cash Collateral.

(a) Certain Credit Support Events. If (i) the applicable L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Maturity Date then in effect
(or, if such day is not a Business Day, the next preceding Business Day), any
L/C Obligation for any reason remains outstanding, (iii) the

 

77



--------------------------------------------------------------------------------

Company shall be required to provide Cash Collateral pursuant to Section 9.15(c)
or (iv) there shall exist a Defaulting Lender, the Company shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the applicable L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). If the Administrative
Agent notifies the Borrowers at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds one hundred five percent (105%) of the Letter
of Credit Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrowers shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit. The Administrative
Agent may, at any time and from time to time after the initial deposit of Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at
JPMorgan. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or

 

78



--------------------------------------------------------------------------------

other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Credit Documents and the other applicable provisions of the
Credit Documents, and (y) the Person providing Cash Collateral and the
applicable L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each applicable L/C Issuer or any Swing Line Lender
hereunder; third, to Cash Collateralize the each applicable L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Company may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each applicable L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or any Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.03 were
satisfied

 

79



--------------------------------------------------------------------------------

or waived, such payment shall be applied solely to the pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments hereunder without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each applicable L/C Issuer and the applicable Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or such Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages of the Aggregate Revolving Commitments (calculated without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any such
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.22, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

80



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the applicable Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize each applicable L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, each Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

2.16. Designated Borrowers; Additional Swing Line Facilities.

(a) Effective as of the date hereof, each of the Subsidiaries set forth on
Schedule 2.16 shall be a “Designated Borrower” hereunder and may receive
Revolving Loans for its account on the terms and conditions set forth in this
Agreement.

(b) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent, designate any Subsidiary of
the Company that is a Material Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit 2.16-1 (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to receive Revolving Loans hereunder the Administrative Agent
and the Lenders shall have received (1) such supporting resolutions, shareholder
resolutions for additional English Borrowers, incumbency certificates,
organizational documents, opinions of counsel and other documents or
information, all in form, content and scope reasonably satisfactory to the
Administrative Agent, (2) documentation and other information that is required
by regulatory authorities under applicable “know your customer”, anti-money
laundering and anti-terrorism rules and regulations, including without
limitation, the Patriot Act, as may be required by the Administrative Agent or
any Revolving Lender in its sole discretion, (3) Notes signed by such new
Borrowers to the extent any Revolving Lenders so require and (4) consent of each
Revolving Lender. If the Administrative Agent and the Required Revolving Lenders
(or all Revolving Lenders, in the case of an Applicant Borrower that is not a
U.S. Person as provided in clause (4) above) agree that an Applicant

 

81



--------------------------------------------------------------------------------

Borrower shall be entitled to receive Revolving Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit 2.16-2 (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Revolving Lenders agrees to permit such
Designated Borrower to receive Revolving Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Designated Borrower until the date five (5) Business Days
after such effective date; and

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Credit
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Revolving Loans made by the Revolving Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

(d) The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Revolving Loans made to it, as of
the effective date of such termination. The Administrative Agent will promptly
notify the Revolving Lenders of any such termination of a Designated Borrower’s
status.

(e) The Company may from time to time request to establish one or more
additional swing line facilities (each an “Additional Swing Line Facility”)
provided by JPMorgan or any of its designated Affiliates or branch offices (each
in such capacity an “Additional Swing Line Lender”). If JPMorgan or any of its
designated Affiliates or branch offices agrees in its sole discretion to provide
an Additional Swing Line Facility, then the Company shall establish such
Additional Swing Line Facility by delivering to the Administrative Agent a
notice in a form reasonably satisfactory to the Administrative Agent (each such
notice an “Additional Swing Line Facility Notice”) which sets forth (i) the
applicable Additional Swing Line Lender, (ii) the Foreign Borrowers that will be
permitted to borrow thereunder, (iii) the currencies available for borrowing
thereunder which must be Alternative Currencies and (iv) if applicable, the
maximum principal amount of borrowings that may at any time be outstanding
thereunder (each an “Additional Swing Line Loan Sublimit”). Each Additional
Swing Line Facility Notice shall be executed by the Company, each Foreign
Borrower that is permitted to borrow thereunder and the applicable Additional
Swing Line Lender. On the date five (5) Business Days (or such shorter period as
may be agreed to by the Administrative Agent) after receipt by the
Administrative Agent of the Additional Swing Line Facility Notice, such
Additional Swing Line Facility shall become effective for purposes of this
Agreement and the other Credit Documents and all borrowings thereunder on and
after such date shall be deemed Additional Swing Line Loans.

 

82



--------------------------------------------------------------------------------

2.17. Joint and Several Liability.

(a) Domestic Borrowers. The Obligations of the Company and each Designated
Borrower that is a Domestic Subsidiary (excluding any Excluded Domestic
Subsidiary) shall be joint and several in nature regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent or any
Lender accounts for such Credit Extensions on its books and records. Each
Domestic Borrower’s obligations with respect to Credit Extensions made to it,
and each such Domestic Borrower’s obligations arising as a result of the joint
and several liability of such Domestic Borrower hereunder, with respect to
Credit Extensions made to and other Obligations owing by the other Domestic
Borrowers hereunder, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each such Domestic Borrower.

(b) Foreign Borrowers. The Obligations of UAP and each Designated Borrower that
is a Foreign Subsidiary shall be joint and several in nature regardless of which
such Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent or
any Lender accounts for such Credit Extensions on its books and records. Each
Foreign Borrower’s obligations with respect to Credit Extensions made to it, and
each such Foreign Borrower’s obligations arising as a result of the joint and
several liability of such Foreign Borrower hereunder, with respect to Credit
Extensions made to and other Obligations owing by the other Foreign Borrowers
hereunder, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each such Foreign Borrower.

(c) Waivers. The obligations of the Borrowers under clauses (a) and (b) above,
respectively, are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 2.17 that the obligations of
the Borrowers hereunder shall be absolute and unconditional under any and all
circumstances. Each Borrower agrees that with respect to its obligations under
the foregoing clause (a) or (b), as applicable, such Borrower shall have no
right of subrogation, indemnity, reimbursement or contribution against the
Company or any other Borrower for amounts paid under this Section 2.17 until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any Borrower
under the foregoing clause (a) or (b), as applicable, which shall remain
absolute and unconditional as described above:

(i) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

83



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Loan Party or any Subsidiary and any
Swap Bank, or any Treasury Management Agreement between any Loan Party or any
Subsidiary and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Contract between any Loan
Party or any Subsidiary and any Swap Bank or any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank, or
any other agreement or instrument referred to in the Credit Documents, such Swap
Contracts or such Treasury Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Borrower)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of any Borrower).

With respect to its obligations under the foregoing clause (a) or (b), as
applicable, each Borrower hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Credit Documents, any Swap Contract between
any Loan Party or any Subsidiary and any Swap Bank or any Treasury Management
Agreement between any Loan Party or any Subsidiary and any Treasury Management
Bank, or any other agreement or instrument referred to in the Credit Documents,
such Swap Contracts or such Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

(d) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, (i) no Foreign Borrower shall have any obligation
under any Credit Document to make any payment in respect of the Obligations of
any Domestic Borrower, and (ii) no direct or indirect assets of a Foreign
Borrower shall be applied under any Credit Document to repay or otherwise
satisfy any obligation of any Domestic Borrower under any Credit Document.

 

84



--------------------------------------------------------------------------------

2.18. Designated Lenders. Each of the Administrative Agent, each L/C Issuer and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender; provided that for the purposes only of voting
in connection with any Credit Document, any participation by any Designated
Lender in any outstanding Credit Extension shall be deemed a participation of
such Lender.

2.19. Loan Modification Offers.

(a) The Company may on one or more occasions after the Closing Date, by written
notice to the Administrative Agent, make one or more offers (each, a “Loan
Modification Offer”) to all (and not fewer than all) the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Loan Modification Offer and (ii) the date on which such Loan
Modification Offer is requested to become effective. Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Affected Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made. With respect to all Permitted
Amendments consummated by the Company pursuant to this Section 2.19, (A) such
Permitted Amendments shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.05 and (B) any Loan Modification Offer,
unless contemplating a Maturity Date already in effect hereunder pursuant to a
previously consummated Permitted Amendment, must be in a minimum amount of
$50,000,000 (or such lesser amount as may be approved by the Administrative
Agent in its reasonable discretion); provided that the Company may at their
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Permitted Amendment that a minimum amount (to be
determined and specified in the relevant Loan Modification Offer in the
Company’s sole discretion and which may be waived by the Company) of Commitments
or Loans of any or all Affected Classes be extended. If the aggregate principal
amount of Commitments or Loans of any Affected Class in respect of which Lenders
shall have accepted the relevant Loan Modification Offer shall exceed the
maximum aggregate principal amount of Commitments or Loans of such Affected
Class offered to be extended by the Company pursuant to such Loan Modification
Offer, then the Commitments and Loans of such Lenders shall be extended ratably
up to such maximum amount based on the relative principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Loan Modification Offer. A Permitted Amendment shall be effected
pursuant to a Loan Modification Agreement executed and delivered by the Company,
each Accepting Lender and the Administrative Agent; provided that in the case of
any Permitted Amendment relating to the Revolving Commitments and affecting the
rights, duties or privileges of the L/C Issuers or the Swing Line Lenders, each
L/C Issuer and each Swing Line Lender, respectively, shall have approved such
Permitted Amendment; provided that no Permitted Amendment shall become effective
unless (i) no Event of Default shall have occurred and be continuing on the date
of effectiveness thereof, (ii) the representations and warranties of each Loan
Party contained in the Credit Documents, or which

 

85



--------------------------------------------------------------------------------

are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the effective date
of such Permitted Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (iii) the Loan Parties shall have
delivered to the Administrative Agent, to the extent requested by the
Administrative Agent, documents of the types referred to in Sections 5.01(c) and
favorable opinions of counsel to the Loan Parties, all in form, content and
scope reasonably satisfactory to the Administrative Agent and (iv) any
applicable Minimum Extension Condition shall be satisfied (unless waived by the
Company). The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each Loan Modification
Agreement may, without the consent of any Lender other than the applicable
Accepting Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.19,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new Class of loans and/or commitments
hereunder (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments); provided that (1) all Borrowings, all
prepayments of Loans and all reductions of Commitments shall continue to be made
on a ratable basis among all Lenders, based on the relative amounts of their
Commitments (i.e., both extended and non-extended), until the repayment of the
Loans attributable to the non-extended Commitments (and the termination of the
non-extended Commitments) on the relevant Maturity Date, (2) in the case of any
Loan Modification Offer relating to Revolving Commitments or Revolving Loans,
the allocation of the participation exposure with respect to Swing Line Loans
and Letters of Credit as between the commitments extended hereunder and the
remaining Revolving Commitments shall be made on a ratable basis as between such
extended Commitments (if any) and the remaining Revolving Commitments until the
Maturity Date in respect of the non-extended Commitments (it being understood
that no reallocation of such exposure to extended Commitments shall occur on
such Maturity Date if such reallocation would cause the Revolving Extensions of
Credit of any Lender to exceed its extended Commitments), (3) at no time shall
there be more than two Classes of revolving Commitments hereunder unless
otherwise agreed by the Administrative Agent and (4) any such Loans and/or
Commitments of the Accepting Lenders that are treated as a new Class of loans
and/or commitments hereunder shall constitute Commitments and Credit Extensions
under, and shall be equally and ratably with the other Commitments and Credit
Extensions entitled to all the benefits afforded by, this Agreement and the
other Credit Documents. The Administrative Agent and the Lenders hereby
acknowledge that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement are not intended to apply to
the transactions effected pursuant to this Section 2.19. This Section 2.19 shall
supersede any provisions in Section 2.13 or Section 11.01 to the contrary.

2.20. Incremental Facilities. The Company may on one or more occasions after the
Closing Date, but not more than five (5) times during the existence of this
Agreement, upon five (5) Business Days (or such shorter period as may be agreed
to by the Administrative Agent) written notice to the Administrative Agent,
establish one or more tranches of term loans (each an “Incremental Term
Facility”) and/or increase the Aggregate Revolving Commitments (each such
increase, an “Incremental Revolving Facility”; each Incremental Term Facility
and each Incremental Revolving Increase is an “Incremental Facility”); provided
that (i) the aggregate amount of the Incremental Facilities shall not exceed
Seven Hundred and Fifty Million Dollars ($750,000,000); (ii) after giving effect
to such Incremental Facility and the use of the proceeds

 

86



--------------------------------------------------------------------------------

thereof on a Pro Forma Basis (and, in the case of an Incremental Revolving
Facility, assuming that such Incremental Revolving Facility is fully drawn), the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.09 recomputed (x) as of the end of the period of the four fiscal
quarters most recently ended prior to the effective date of such Incremental
Facility for which the Company has delivered financial statements pursuant to
Section 7.09(a) or (b) or (y) in the case of an Incremental Term Facility the
proceeds of which are designated by the Company in writing to the Administrative
Agent to be used to finance a Limited Condition Transaction, at the option of
the Company, as of the end of the period of the four fiscal quarters most
recently ended prior to the LCT Test Date for which the Company has delivered
financial statements pursuant to Section 7.09(a) or (b); (iii) no Event of
Default shall exist on the effective date of such Incremental Facility or would
exist after giving effect to such Incremental Facility, provided that in the
case of an Incremental Term Facility the proceeds of which are designated by the
Company in writing to the Administrative Agent to be used to finance a Limited
Condition Transaction, at the option of the Company, the requirement pursuant to
this subclause (iii) shall be satisfied if no Event of Default shall have
occurred and be continuing on the LCT Test Date and no Event of Default under
Section 9.01 or Section 9.07 shall have occurred and be continuing on the date
of the Borrowing of such Incremental Term Facility; (iv) the representations and
warranties of each Loan Party contained in the Credit Documents, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the effective date of such
Incremental Facility, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 2.20, the representations and warranties contained in Section 6.13 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.09, provided that in the case of an
Incremental Term Facility the proceeds of which are designated by the Company in
writing to the Administrative Agent to be used to finance a Limited Condition
Transaction, the requirement under this subclause (iv) shall be tested on the
LCT Test Date and only the Specified Representations and the Specified
Acquisition Representations shall be required to be true and correct on and as
of the effective date of such Incremental Facility; (v) no existing Lender shall
be under any obligation to provide a commitment to any Incremental Facility and
any such decision whether to provide a commitment to an Incremental Facility
shall be in such Lender’s sole and absolute discretion; (vi) each Person
providing a commitment to an Incremental Facility shall qualify as an Eligible
Assignee; (vii) if requested by the Administrative Agent, the Company shall
deliver to the Administrative Agent (A) a certificate of each Loan Party dated
as of the date of such Incremental Facility signed by an Executive Officer of
such Loan Party certifying and attaching resolutions adopted by the board of
directors or equivalent governing body of such Loan Party approving such
Incremental Facility and (B) customary opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender (including each
Incremental Lender), dated as of the effective date of such Incremental
Facility; (viii) in the case of an Incremental Term Facility, (A) the final
maturity date for such Incremental Term Facility shall not be earlier than the
Maturity Date applicable to the Revolving Commitments and the Revolving Loans
and (B) subject to the foregoing clauses, the other terms of such Incremental
Term Facility (including interest rate, interest rate margins, interest rate
floors, fees, original issue discount, call protection or prepayment penalty,
amortization and final maturity date) shall be as agreed by the Company and the
Incremental Lenders; and (ix) in the case of an Incremental Revolving Facility,
(A) each Incremental Revolving Facility shall have substantially the same terms
as and be deemed to be Revolving Commitments

 

87



--------------------------------------------------------------------------------

for all purposes of this Agreement and (B) if any Revolving Loans are
outstanding on the date of such increase, (x) each Incremental Lender shall make
Revolving Loans, the proceeds of which shall be applied by the Administrative
Agent to prepay Revolving Loans of the existing Lenders, in an amount necessary
such that after giving effect thereto the outstanding Revolving Loans are held
ratably among all of the Lenders with a Revolving Commitment and (y) the
applicable Borrower shall pay an amount required pursuant to Section 3.05 as a
result of any such prepayment of Revolving Loans of existing Lenders.

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be equally and
ratably with the other Commitments and Credit Extensions entitled to all the
benefits afforded by, this Agreement and the other Credit Documents.

The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Credit Documents shall be
amended by, each Incremental Facility Amendment to the extent the Administrative
Agent deems necessary in order to establish the applicable Incremental Facility
and to effect such other changes agreed by the Company and the Incremental
Lenders and approved by the Administrative Agent.

The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

The Administrative Agent shall notify the Lenders of the effectiveness of any
Incremental Facility.

2.21. Refinancing Amendments. At any time after the Closing Date, the Borrowers
may obtain, from any Lender or any Additional Lender (it being understood that
no Lender shall be required to provide any Other Loan without its consent),
Other Loans to refinance all or any portion of the applicable Class or Classes
of Loans then outstanding under this Agreement which will be made pursuant to
Other Term Loan Commitments, in the case of Other Term Loans, and pursuant to
Other Revolving Commitments, in the case of Other Revolving Loans, in each case
pursuant to a Refinancing Amendment; provided that such Other Loans and Other
Commitments (i) shall rank equal in priority in right of payment with the other
Loans and Commitments hereunder, (ii) shall be unsecured or rank pari passu
(without regard to the control of remedies) with the Obligations under this
Agreement, (iii) shall not have any obligors in respect thereof other than the
Borrowers and/or the Guarantors, (iv)(A) shall have interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and prepayment premiums as may be
agreed by the Company and the Lenders thereof and/or (B) may provide for
additional fees and/or premiums payable to the Lenders providing such Other
Loans in addition to any of the items contemplated by the preceding clause (A),
in each case, to the extent provided in the applicable Refinancing Amendment,
(v) may have optional prepayment terms (including call protection and prepayment
premiums) as may be agreed between the Company and the Lenders thereof,
(vi) will have a final maturity date no earlier than, and, in the case of Other
Term Loans, will have a weighted average life to maturity equal to or greater
than, the term loans or revolving commitments being refinanced, (vii) such Other
Term Loans may contain mandatory prepayments provided that such mandatory
prepayment shall be no less favorable to the Company than the mandatory
prepayments applicable to the term loans being refinanced and such Other Term
Loans shall be share ratably in such mandatory prepayments with the outstanding
term loans under this Agreement (or otherwise provide for more favorable
prepayment treatment for the outstanding term loans under this Agreement).

 

88



--------------------------------------------------------------------------------

and (viii) will have such other terms and conditions (other than as provided in
foregoing clauses (ii) through (vii)) that either, at the option of the Company,
(1) reflect market terms and conditions (taken as a whole) at the time of
incurrence of such Other Loans or Other Commitments (as determined by the
Company in good faith) or (2) if otherwise not consistent with the terms of such
Class of Loans or Commitments being refinanced, not be materially more
restrictive to the Company (as determined by the Company in good faith), when
taken as a whole, than the terms of such Class of Loans or Commitments being
refinanced, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest maturity date of the Loans in
effect immediately prior to such refinancing. Any Other Term Loans may
participate on a pro rata basis, less than a pro rata basis but not greater than
pro rata basis in any mandatory prepayments of Term Loans hereunder, as
specified in the applicable Refinancing Amendment. All Other Revolving
Commitments shall provide that all Borrowings under the Revolving Commitments
and Other Revolving Commitments and repayments thereunder shall be made on a pro
rata basis (except for (1) payments of interest and fees at different rates on
Other Revolving Commitments (and related outstanding Other Revolving Loans), (2)
repayments required upon the Maturity Date of the Revolving Commitments and
Other Revolving Commitments, (3) repayments made in connection with any
refinancing of Revolving Commitments or Other Revolving Commitments and
(4) repayment made in connection with a permanent repayment and termination of
Commitments or Other Commitments).

(a) Each Class of Other Commitments and Other Loans incurred under this
Section 2.21 shall be in an aggregate principal amount that is not less than
$50,000,000. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Commitments and Other
Loans incurred pursuant thereto (including any amendments necessary to treat the
Other Loans and/or Other Commitments as Loans and Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.21.

(b) No Refinancing Amendment shall become effective unless (i) each Person
providing an Other Loan or Other Commitment thereunder shall qualify as an
Eligible Assignee, (ii) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (iii) on the date of
effectiveness thereof, the representations and warranties of the Borrowers and
each other Loan Party contained in Article VI or any other Credit Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 2.21, the representations and warranties contained in
Section 6.13 shall be deemed to refer to the most recent statements furnished
pursuant to clauses

 

89



--------------------------------------------------------------------------------

(a) and (b), respectively, of Section 7.09, (iv) the Loan Parties shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s or director’s certificates and other documents as shall be requested
by the Administrative Agent or the Lenders party to such Refinancing Amendment,
(v) with respect to an Other Term Loan, substantially concurrently with the
effectiveness thereof, the Company shall prepay then outstanding Term Loan or
previously incurred Other Term Loan in an aggregate principal amount equal to
the aggregate principal amount of the Other Term Loan then being incurred;
provided that the principal amount of an Other Term Loan shall not exceed the
amount of the Term Loan or previously incurred Other Term Loan so refinanced
(plus the aggregate amount of accrued and unpaid interest with respect to such
outstanding Term Loan or previously incurred Other Term Loan, fees, expenses,
commissions, underwriting discounts and premiums payable in connection
therewith) and (vi) with respect to Other Revolving Commitments, substantially
concurrently with the effectiveness thereof, the Company shall terminate an
equivalent amount of Revolving Commitments and shall, to the extent necessary,
repay or prepay then outstanding Revolving Loans in an aggregate principal
amount such that after giving effect to such prepayment, the Revolving Lenders
and the Lenders holding Other Revolving Commitments hold outstanding Revolving
Loans ratably in accordance with the outstanding Revolving Commitments and the
outstanding Other Revolving Commitments; provided further that (x) at no time
shall there be more than two Classes of revolving commitments hereunder unless
otherwise agreed by the Administrative Agent. With respect to any prepayment of
any Incremental Term Facility or Other Term Loan in accordance with clause
(iv) above, the Company shall determine the amount of such prepayments allocated
to such outstanding Incremental Term Facility and Other Term Loans, and any such
prepayment of such Incremental Term Facility and Other Term Loans shall be
applied to the principal repayment installments of such Incremental Term
Facility and Other Term Loans in direct order of maturity (or such other order
as may be specified by the Company).

(c) This Section 2.21 shall supersede any provisions in Section 2.13 or
Section 11.01 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.21 may be amended with the consent of the Required Lenders.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes. For the purposes of this Section 3.01, the term “applicable Laws”
includes FATCA.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Credit Document shall be made without deduction or withholding for or
on account of any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subSection (e) below.

 

90



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) such Loan Party or the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
Subsection (e) below, (B) such Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
applicable Loan Party shall pay such additional amount as is necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subSection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the applicable Loan Party
shall pay such additional amount as is necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of Subsection (a) above, each of the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient or deducted as
contemplated by Section 3.09, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or a L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or a L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender or a L/C Issuer
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

91



--------------------------------------------------------------------------------

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of each of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
any Loan Party in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or the Loan Party, as applicable,
shall be conclusive absent manifest error. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by a Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Loan Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Loan Parties and to the Administrative Agent, (a) on or prior to the date on
which it becomes a Lender under this Agreement, (b) if prescribed by applicable
Laws in the relevant Loan Party’s jurisdiction, at the time or times so
prescribed or (c) when reasonably requested by a Loan Party or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit such Loan Party
or the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction for or on
account of such Taxes, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by a Loan Party pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
Loan Party jurisdiction(s). Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

92



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

 

93



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01-2 or Exhibit 3.01-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01-4 on behalf of each such direct and indirect
partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the relevant Loan Party and
the Administrative Agent of its legal inability to do so.

(iv) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid or mitigate any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender.

 

94



--------------------------------------------------------------------------------

(v) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent by any relevant taxing authorities under the
Laws of any Lender jurisdiction in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Credit Documents, with respect to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid increased
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
increased amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of- pocket expenses
(including Taxes) and net of any loss or gain realized in the conversion of such
funds from or to another currency incurred by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the applicable Loan Party pursuant to this Subsection the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or increased amounts with respect to such Tax
had never been paid. This Subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or a L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

95



--------------------------------------------------------------------------------

3.02. Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.    Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, any L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, any L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Credit Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Credit
Extension, such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Company, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Loan Parties shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 

96



--------------------------------------------------------------------------------

3.03. Alternate Rate of Interest.

(a) Subject to clauses (b), (c), (d), (e), (f) and (g) of this Section 3.03, if
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate with respect to a LIBOR Quoted Currency or
the LIBO Rate, as applicable (including because the Relevant Screen Rate is not
available or published on a current basis), for the applicable Agreed Currency
and such Interest Period, provided that no Benchmark Transition Event shall have
occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate with respect to a LIBOR Quoted Currency or the LIBO Rate, as
applicable, for the applicable Agreed Currency and such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for the
applicable Agreed Currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Loan Notice that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(B) if any Loan Notice requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as a Base Rate Borrowing and (C) if any Loan Notice
requests a Eurocurrency Borrowing in an Alternative Currency, then such request
shall be ineffective and; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted. Furthermore, if any Eurocurrency Loan in any Agreed Currency
is outstanding on the date of the Company’s receipt of the notice from the
Administrative Agent referred to in this Section 3.03(a) with respect to a
Relevant Rate applicable to such Eurocurrency Loan, then (i) if such
Eurocurrency Loan is denominated in Dollars, then on the last day of the
Interest Period applicable to such Loan (or the next succeeding Business Day if
such day is not a Business Day), such Loan shall be converted by the
Administrative Agent to, and shall constitute, an Base Rate Loan denominated in
Dollars on such day or (ii) if such Eurocurrency Loan is denominated in any
Agreed Currency (other than Dollars), then such Loan shall, on the last day of
the Interest Period applicable to such Loan (or the next succeeding Business Day
if such day is not a Business Day), at the Company’s election prior to such day:
(A) be prepaid by the applicable Borrower on such day or (B) be converted by the
Administrative Agent to, and (subject to the remainder of this subclause (B))
shall constitute, a Base Rate Loan denominated in Dollars (in an amount equal to
the Dollar Equivalent of such Agreed Currency) on such day (it being understood
and agreed that if the applicable Borrower does not so prepay such Loan on such
day by 12:00 noon, local time, the Administrative Agent is authorized to effect
such conversion of such Eurocurrency Loan into a Base Rate Loan

 

97



--------------------------------------------------------------------------------

denominated in Dollars), and, in the case of such subclause (B), upon the
Company’s receipt of notice from the Administrative Agent that the circumstances
giving rise to the aforementioned notice no longer exist, such Base Rate Loan
denominated in Dollars shall then be converted by the Administrative Agent to,
and shall constitute, a Eurocurrency Loan denominated in such original Agreed
Currency (in an amount equal to the Alternative Currency Equivalent of such
Agreed Currency) on the day of such notice being given to the Company by the
Administrative Agent.

(b) Notwithstanding anything to the contrary herein or in any other Credit
Document (and any Swap Contract shall be deemed not to be a “Credit Document”
for purposes of this Section 3.03), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Credit Document in
respect of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Credit Document and (y) if a Benchmark Replacement is determined in
accordance with clause (3) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, in the case of a Benchmark Transition Event, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Credit Document in respect of any Benchmark setting at or after 5:00
p.m. (New York City time) on the fifth (5th) Business Day after the date notice
of such Benchmark Replacement is provided to the Lenders without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Credit Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.

(c) Notwithstanding anything to the contrary herein or in any other Credit
Document and subject to the proviso below in this paragraph, solely with respect
to a dollar Loan, if a Term SOFR Transition Event and its related Benchmark
Replacement Date have occurred prior to the Reference Time in respect of any
setting of the then-current Benchmark, then the applicable Benchmark Replacement
will replace the then-current Benchmark for all purposes hereunder or under any
Credit Document in respect of such Benchmark setting and subsequent Benchmark
settings, without any amendment to, or further action or consent of any other
party to, this Agreement or any other Credit Document; provided that, this
clause (c) shall not be effective unless the Administrative Agent has delivered
to the Lenders and the Company a Term SOFR Notice.

(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other
Credit Document.

 

98



--------------------------------------------------------------------------------

(e) The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes,
(iv) the removal or reinstatement of any tenor of a Benchmark pursuant to clause
(f) below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 3.03, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Credit Document, except, in each case, as
expressly required pursuant to this Section 3.03.

(f) Notwithstanding anything to the contrary herein or in any other Credit
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the applicable Borrower may revoke any request for a
Eurocurrency Borrowing of, conversion to or continuation of Eurocurrency Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, either (x) the applicable Borrower will be deemed to have
converted any request for a Eurocurrency Borrowing denominated in Dollars into a
request for a Borrowing of or conversion to Base Rate Loans or (y) any
Eurocurrency Borrowing denominated in an Alternative Currency shall be
ineffective. During any Benchmark Unavailability Period or at any time that a
tenor for the then-current Benchmark is not an Available Tenor, the component of
Base Rate based upon the then-current Benchmark or such tenor for such
Benchmark, as applicable, will not be used in any determination of Base Rate.
Furthermore, if any Eurocurrency Loan in any Agreed Currency is outstanding on
the date of the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period with respect to a Relevant Rate applicable to such
Eurocurrency Loan, then (i) if such Eurocurrency Loan is denominated in Dollars,
then on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), such Loan shall be
converted by the Administrative Agent to, and shall constitute, an Base Rate
Loan denominated in Dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Agreed Currency (other than Dollars), then such Loan shall,
on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), at the Company’s

 

99



--------------------------------------------------------------------------------

election prior to such day: (A) be prepaid by the applicable Borrower on such
day or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, an Base Rate Loan denominated
in Dollars (in an amount equal to the Dollar Equivalent of such Agreed Currency)
on such day (it being understood and agreed that if the applicable Borrower does
not so prepay such Loan on such day by 12:00 noon, local time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an Base Rate Loan denominated in Dollars), and, in the
case of such subclause (B), upon any subsequent implementation of a Benchmark
Replacement in respect of such Agreed Currency pursuant to this Section 3.03,
such Base Rate Loan denominated in Dollars shall then be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Loan denominated
in such original Agreed Currency (in an amount equal to the Alternative Currency
Equivalent of such Agreed Currency) on the day of such implementation, giving
effect to such Benchmark Replacement in respect of such Agreed Currency.

3.04. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes or (C) Connection Income Taxes, and, for the avoidance of doubt, other
than any Taxes (including any withholding imposed) at any time on payments made
by or on behalf of a Foreign Borrower to any Lender that have been otherwise
compensated for under Section 3.01) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

100



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or a L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
Subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of the FRB or any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional costs from such Lender. If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional costs
shall be due and payable ten (10) days from receipt of such notice.

 

101



--------------------------------------------------------------------------------

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower; or

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or increased amounts to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as

 

102



--------------------------------------------------------------------------------

applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Company hereby agrees to pay (or to cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
increased amounts to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01 and, in
each case, such Lender has declined or is unable to designate a different
Lending Office in accordance with Section 3.06(a), the Company may replace such
Lender in accordance with Section 11.13.

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

3.08. New Zealand Borrowers. Notwithstanding anything to the contrary contained
in this Agreement, each Borrower that is organized and existing under the laws
of New Zealand will, by no later than the first date that any payment of
interest (or payment deemed by law to be interest) is due under this Agreement
by each such Borrower:

(a) register as an “approved issuer” (as defined in Section YA1 of the Income
Tax Act 2007 (New Zealand)); and

(b) register this Agreement with the Commissioner of Inland Revenue under
Section 86H of the Stamp and Cheque Duties Act 1971 (New Zealand),

and shall, in respect of any payment of interest (or payment deemed by law to be
interest) to Lenders who are not resident in New Zealand for taxation purposes
and who are not engaged in business in New Zealand through a fixed establishment
to which the lending is connected and are not New Zealand registered banks (but
including any such Lenders that are eligible for an exemption from tax on that
interest under a double tax agreement (as defined in Section YA 1 of the Income
Tax Act 2007 (New Zealand)) if that exemption is dependent on the payment of
approved issuer levy), make the relevant payment of approved issuer levy (as
defined in Section 86F of the Stamp and Cheque Duties Act 1971 (New Zealand)) in
accordance with Section 86K of that Act, provided that no such Borrower may
deduct the amount of such approved issuer levy from that payment of interest (or
payment deemed by law to be interest), but, for the avoidance of doubt, does not
include approved issuer levy (as defined in Section 86F of the Stamp and Cheque
Duties Act 1971 (New Zealand)) that is paid in accordance with Section 3.08 in
circumstances where a Lender has requested that such approved issuer levy be
paid to enable the Lender to enjoy an exemption from tax on that interest (or
payment deemed by law to be interest) under a double tax agreement where that
exemption is dependent on the payment of approved issuer levy.

 

103



--------------------------------------------------------------------------------

3.09. Non-Resident Insurer Tax. Any Tax paid by (a) the Company or (b) any
participant under any L/C Borrowing or L/C Credit Extension that is (i) a New
Zealand tax resident or (ii) a non-resident that participates under the L/C
Borrowing or L/C Credit Extension for the purposes of a business it carries on
through a fixed establishment in New Zealand, pursuant to section HD 16 of the
Income Tax Act 2007 (New Zealand) that is deducted from an amount held for, or
payable to, an L/C Issuer pursuant to section HD 5 of the Income Tax Act 2007
(New Zealand) shall be deemed to be an amount of Indemnified Tax paid by such
L/C Issuer.

3.10. New Zealand RWT Exempt Status. Any Lender that is: (i) resident in New
Zealand for the purposes of the Income Tax Act 2007; or (ii) a non-resident that
is a registered bank (as defined in the Income Tax Act 2007) engaged in business
in New Zealand through a fixed establishment in New Zealand; or (iii) a
non-resident that is engaged in business in New Zealand through a fixed
establishment to which the Facility is effectively connected, warrants and
represents that it has “RWT-exempt status” (as defined in the Income Tax Act
2007) and the Lender will (as soon as reasonably practicable) notify the
Borrowers if it ceases to have such status during the term of the Agreement.

ARTICLE IV

GUARANTY

4.01. The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to each Lender, each Swap Bank, each Treasury Management Bank, and
the Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.

4.02. Obligations Unconditional. The obligations of the Guarantors under
Section 4.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the

 

104



--------------------------------------------------------------------------------

obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Company or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Loan Party or any Subsidiary and any
Swap Bank, or any Treasury Management Agreement between any Loan Party or any
Subsidiary and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Contract between any Loan
Party or any Subsidiary and any Swap Bank or any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank, or
any other agreement or instrument referred to in the Credit Documents, such Swap
Contracts or such Treasury Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Contract between any Loan Party or any Subsidiary
and any Swap Bank or any Treasury Management Agreement between any Loan Party or
any Subsidiary and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

105



--------------------------------------------------------------------------------

4.03. Reinstatement. The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

4.04. Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.

4.05. Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.15 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.15) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.

4.06. Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Credit Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.

4.07. Guarantee of Payment; Continuing Guarantee. The guarantee in this Article
IV is a guaranty of payment and not of collection, is a continuing guarantee,
and shall apply to all Obligations whenever arising.

4.08. Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty in this Article IV by any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) or the grant of a security interest under the Credit Documents by any
such Specified Loan Party, in either case, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Credit Documents in respect of such Swap Obligation (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without

 

106



--------------------------------------------------------------------------------

rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article IV voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each applicable Loan Party under
this Section 4.08 shall remain in full force and effect until such time as the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement) have been paid in full and the Commitments have
expired or terminated. Each Loan Party intends this Section 4.08 to constitute,
and this Section 4.08 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

4.09. Appointment of Company. Each of the Loan Parties hereby appoints the
Company to act as its agent for all purposes of this Agreement, the other Credit
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Company may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Company
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent, a
L/C Issuer or a Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, the L/C Issuers or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Loan Parties.

4.10. Australian Ipso Facto Event. Each Guarantor irrevocably and
unconditionally jointly and severally undertakes to each Lender, each Swap Bank,
each Treasury Management Bank, and the Administrative Agent that, if an
Australian Ipso Facto Event occurs and is continuing in respect of an Australian
Borrower, then immediately on demand by the Administrative Agent (at the request
of, or with the consent of, the Required Lenders), that Guarantor shall (a) pay
all Loans, accrued interest and other amounts referred to in Section 9.15 as if
it was the principal debtor in respect of such amounts; and (b) Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto).

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01. Conditions of Effectiveness. This Agreement shall become effective upon
satisfaction of the following conditions precedent:

(a) Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement, properly executed by an Executive Officer of the
signing Loan Party and by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

 

107



--------------------------------------------------------------------------------

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or copies (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary or (x) in the
case of a Loan Party incorporated in England or New Zealand, a director of such
loan party and (y) in the case of a Loan Party incorporated in Australia, a
director or secretary of such Loan Party to be true and correct as of the
Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Executive Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Executive Officer thereof authorized to act as an Executive Officer in
connection with this Agreement and the other Credit Documents to which such Loan
Party is a party and, in the case of a Loan Party incorporated in England,
certifying that borrowing, guaranteeing or securing, as appropriate, the total
Commitments would not cause any borrowing or guarantee, security or similar
limit binding on it to be exceeded; and

(iii) such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

(d) Fees. Receipt by the Administrative Agent, each of the Joint Lead Arrangers
and the Lenders, as applicable, of any fees required to be paid on or before the
Closing Date (or arrangements reasonably satisfactory to the Joint Lead
Arrangers shall have been made to effect the foregoing).

(e) Attorney Costs. Unless waived by the Administrative Agent or arrangements
reasonably satisfactory to the Joint Lead Arrangers shall have been made to
effect such payment, the Company shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least one (1) Business Day prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).

(f) Know Your Customer Information; Beneficial Ownership Certification. To the
extent requested by any Lender (and in form and substance reasonably
satisfactory to such Lender) (a) documentation and other information that is
required by regulatory authorities under applicable “know your customer”,
anti-money laundering and anti-terrorism rules and regulations, including
without limitation, the Patriot Act and (b) to the extent that any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a certification regarding beneficial ownership thereunder in
relation to such Borrower.

 

108



--------------------------------------------------------------------------------

(g) Existing Credit Agreement. Substantially concurrently with the effectiveness
of the Credit Documents, all amounts outstanding under the Existing Credit
Agreement shall be paid in full and the Existing Credit Agreement shall be
terminated.

(h) New Senior Notes. Substantially concurrently with the effectiveness of the
Credit Documents, the Company shall have obtained the New Senior Notes.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02. [Reserved].

5.03. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article VI or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date, and except
that for purposes of this Section 5.03, the representations and warranties
contained in Section 6.13 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.09.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer
and/or the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.16 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

 

109



--------------------------------------------------------------------------------

(e) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Credit
Document or as to application of the proceeds of the realization of any such
rights.

(f) In the case of a Credit Extension to be denominated in currency that is an
Alternative Currency, such currency remains an Eligible Currency.

Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.03(a),
(b) and (e) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party, with respect to itself and its Subsidiaries notwithstanding
anything to the contrary contained herein, represents and warrants as follows:

6.01. Organizational Existence; Compliance with Law. Each Loan Party (i) is duly
organized or incorporated, validly existing, and in good standing under the laws
of the jurisdiction of its organization or incorporation, (ii) has the corporate
or other organizational power and authority and the legal right to own and
operate its property and to conduct its business, (iii) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership of property or the conduct of its business
requires such qualification, except where a failure to be so qualified would not
have a Materially Adverse Effect, and (iv) is in compliance with all
Requirements of Law except (other than with respect to compliance with OFAC and
the Patriot Act, which are governed by Section 6.23) where the failure be in
compliance would not have a Materially Adverse Effect.

6.02. Organizational Power; Authorization. Each Loan Party has the corporate or
other organizational power and authority to make, deliver and perform the Credit
Documents and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Credit Documents. No
consent or authorization of, or filing with, any Person (including, without
limitation, any governmental authority), is required in connection with the
execution, delivery or performance by such Loan Party, or the validity or
enforceability against the Loan Parties of the Credit Documents, other than such
consents, authorizations or filings which have been made or obtained.

6.03. Enforceable Obligations. This Agreement has been duly executed and
delivered, and each other Credit Document will be duly executed and delivered,
by the Loan Parties party thereto, and this Agreement constitutes, and each
other Credit Document when executed and delivered will constitute, legal, valid
and binding obligations of each Loan Party thereto, enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

110



--------------------------------------------------------------------------------

6.04. No Legal Bar. The execution, delivery and performance by each Loan Party
of the Credit Documents to which it is a party will not violate any Requirement
of Law or cause a breach or default under (a) any agreement or indenture
evidencing Indebtedness of any Loan Party in an aggregate principal amount of
the Dollar Equivalent of $75,000,000 or more or (b) any Material Contractual
Obligations.

6.05. No Material Litigation. No litigation, investigations or proceedings of or
before any courts, tribunals, arbitrators or governmental authorities are
pending or, to the knowledge of any of the Loan Parties, threatened by or
against any of the Consolidated Companies, or against any of their respective
properties or revenues, existing or future (a) with respect to any Credit
Document, or any of the transactions contemplated hereby or thereby, or
(b) which, if adversely determined, would reasonably be expected to have a
Materially Adverse Effect.

6.06. Investment Company Act, Etc.

(a) None of the Loan Parties is an “investment company” or a company
“controlled” by an “investment company” (as each of the quoted terms is defined
or used in the Investment Company Act of 1940, as amended).

(b) None of the Loan Parties is subject to regulation under the Federal Power
Act, or any foreign, federal or local statute or regulation limiting its ability
to incur indebtedness for money borrowed, guarantee such indebtedness, or pledge
its assets to secure such indebtedness, as contemplated hereby or by any other
Credit Document.

6.07. Margin Regulations. No part of the proceeds of any of the Loans or the
Letters of Credit will be used for any purpose which violates, or which would be
inconsistent or not in compliance with, the provisions of the Margin
Regulations.

6.08. Compliance With Environmental Laws.

(a) The Consolidated Companies have received no notices of claims or potential
liability under, and are in compliance with, all applicable Environmental Laws,
where such claims and liabilities under, and failures to comply with, such
statutes, regulations, rules, ordinances, laws or licenses, would reasonably be
expected to result in penalties, fines, claims or other liabilities (including,
without limitation, remediation costs and expenses) to the Consolidated
Companies that have had or would reasonably be expected to have a Materially
Adverse Effect.

(b) None of the Consolidated Companies has received during the period from
January 1, 1988 through the date of this Agreement, any notice of violation, or
notice of any action, either judicial or administrative, from any governmental
authority (whether United States or foreign) relating to the actual or alleged
violation of any Environmental Law, including, without limitation, any notice of
any actual or alleged spill, leak, or other release of any Hazardous Substance,
waste or hazardous waste by any Consolidated Company or its employees or agents,
or as to the existence of any contamination on any properties owned by any
Consolidated Company, where any such violation, spill, leak, release or
contamination would reasonably be expected to result in penalties, fines, claims
or other liabilities (including, without limitation, remediation costs and
expenses) to the Consolidated Companies that have had or would reasonably be
expected to have a Materially Adverse Effect.

 

111



--------------------------------------------------------------------------------

(c) The Consolidated Companies have obtained all necessary governmental permits,
licenses and approvals which are material to the operations conducted on their
respective properties, including without limitation, all required permits,
licenses and approvals for (i) the emission of air pollutants or contaminates,
(ii) the treatment or pretreatment and discharge of waste water or storm water,
(iii) the treatment, storage, disposal or generation of hazardous wastes,
(iv) the withdrawal and usage of ground water or surface water, and (v) the
disposal of solid wastes, where a failure to obtain such permits, licenses and
approvals would reasonably be expected to have a Materially Adverse Effect.

6.09. Insurance. Each Loan Party currently maintains insurance with respect to
its properties and businesses, with financially sound and reputable insurers,
having coverages against losses or damages of the kinds customarily insured
against by reputable companies in the same or similar businesses, such insurance
being in amounts no less than those amounts which are customary for such
companies under similar circumstances. The Consolidated Companies have paid all
material amounts of insurance premiums now due and owing with respect to such
insurance policies and coverages, and such policies and coverages are in full
force and effect.

6.10. No Default.

(a) As of the Closing Date, no Loan Party is in default under or with respect to
any Material Contractual Obligation.

(b) No Default has occurred and is continuing.

6.11. No Burdensome Restrictions. As of the Closing Date, none of the
Consolidated Companies is a party to or bound by any Material Contractual
Obligation or Requirement of Law which has had or would reasonably be expected
to have a Materially Adverse Effect.

6.12. Taxes. Each of the Consolidated Companies has timely filed or caused to be
filed all declarations, reports and tax returns which are required to have been
filed, and has paid all taxes, custom duties, levies, charges and similar
contributions (“taxes” in this Section 6.12) shown to be due and payable on said
returns or on any assessments made against it or its properties, and all other
taxes, fees or other charges imposed on it or any of its properties by any
governmental authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in its
books) except where the failure to do so would not reasonably be expected to
have a Materially Adverse Effect; and to the knowledge of the Borrowers, no tax
liens have been filed and no claims are being asserted with respect to any such
taxes, fees or other charges.

6.13. Financial Statements. The Company has furnished to the Administrative
Agent (i) the audited consolidated balance sheet of the Consolidated Companies
as at December 31, 2019 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal year then ended, including in
each case the related schedules and notes, and (ii) the unaudited consolidated
balance sheet of the Consolidated Companies as at the end of the September 30,
2020 fiscal quarter, and the related unaudited consolidated statements of
income, shareholders’ equity, and cash flows for the period then ended, setting
forth in each case in comparative form the figures

 

112



--------------------------------------------------------------------------------

for the previous fiscal year and first fiscal quarter, as the case may be. The
foregoing financial statements fairly present in all material respects the
consolidated financial condition of such Consolidated Companies as at the dates
thereof and results of operations for such periods in conformity with GAAP
consistently applied (subject to normal year-end audit adjustments and the
absence of certain footnotes with respect to such unaudited financial
statements). Since December 31, 2019, there have been no changes with respect to
such Consolidated Companies which have had or would reasonably be expected to
have, singly or in the aggregate, a Materially Adverse Effect.

6.14. ERISA.

(a) (1) Compliance. Each Plan and each Foreign Plan maintained by the
Consolidated Companies have at all times been maintained, by their terms and in
operation, in compliance with all applicable laws, and the Consolidated
Companies are subject to no tax or penalty with respect to any Plan of such
Consolidated Company or any ERISA Affiliate thereof, including without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Tax Code, or any tax or penalty resulting from a loss of
deduction under Sections 162, 404, or 419 of the Tax Code, where the failure to
comply with such laws, and such taxes and penalties, together with all other
liabilities referred to in this Section 6.14 (taken as a whole), would in the
aggregate have a Materially Adverse Effect;

(2) Liabilities. The Consolidated Companies are subject to no liabilities
(including withdrawal liabilities) with respect to any Plans or Foreign Plans of
such Consolidated Companies or any of their ERISA Affiliates, including without
limitation, any liabilities arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans or Foreign
Plans, where such liabilities, together with all other liabilities referred to
in this Section 6.14 (taken as a whole), would in the aggregate have a
Materially Adverse Effect;

(3) Funding. The Consolidated Companies and, with respect to any Plan which is
subject to Title IV of ERISA, each of their respective ERISA Affiliates, have
made full and timely payment of all amounts (A) required to be contributed under
the terms of each Plan and applicable law, and (B) required to be paid as
expenses (including PBGC or other premiums) of each Plan, where the failure to
pay such amounts (when taken as a whole, including any penalties attributable to
such amounts) would have a Materially Adverse Effect. No Plan subject to Title
IV of ERISA has an “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA), determined as if such Plan terminated on any date
on which this representation and warranty is deemed made, in any amount which,
together with all other liabilities referred to in this Section 6.14 (taken as a
whole), would have a Materially Adverse Effect if such amount were then due and
payable. The Consolidated Companies are subject to no liabilities with respect
to post-retirement medical benefits in any amounts which, together with all
other liabilities referred to in this Section 6.14 (taken as a whole), would
reasonably be expected to have a Materially Adverse Effect if such amounts were
then due and payable.

 

113



--------------------------------------------------------------------------------

(b) With respect to any Foreign Plan, reasonable reserves have been established
in accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction where the Foreign Subsidiary maintains
its principal place of business or in which the Foreign Plan is maintained. The
aggregate unfunded liabilities, after giving effect to any reserves for such
liabilities, with respect to such Foreign Plans, together with all other
liabilities referred to in this Section 6.14 (taken as a whole), would not
reasonably be expected to have a Materially Adverse Effect.

(c) Each Loan Party is not and will not be (i) an employee benefit plan subject
to Title I of ERISA, (ii) a plan or account subject to Section 4975 of the
Internal Revenue Code; (iii) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Internal Revenue Code; (iv) a
“governmental plan” within the meaning of ERISA; and (v) using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.

6.15. Trademarks, Licenses, Etc. As of the Closing Date, (i) the Loan Parties
have obtained and hold in full force and effect sufficient rights in all
material trademarks, service marks, trade names, licenses and other similar
property rights, free from burdensome restrictions that, to the best knowledge
of the Loan Parties, are necessary for the operation of their respective
businesses as presently conducted, and (ii) to the best knowledge of the Loan
Parties, no product, process, method, service or other item presently sold by or
employed by the Loan Parties in connection with such business infringes any
patents, trademark, service mark, trade name, copyright, license or other right
owned by any other Person and there is not presently pending, or to the
knowledge of the Loan Parties, threatened, any claim or litigation against or
affecting the Loan Parties contesting such Person’s right to sell or use any
such product, process, method, service or other item where the result of such
failure to obtain and hold such benefits or such infringement would reasonably
be expected to have a Materially Adverse Effect.

6.16. Ownership of Property. Each Consolidated Company has marketable fee simple
title to or a valid leasehold interest in all of its real property and
marketable title to, or a valid leasehold interest in, all of its other
property, as such properties are reflected in the consolidated balance sheet of
the Consolidated Companies referred to in Section 6.13(ii), other than
(i) properties disposed of in the ordinary course of business since such date or
as otherwise permitted by the terms of this Agreement and (ii) with respect to
any properties leased by the Consolidated Companies, except where a failure to
have a valid leasehold interest in such property would not have a Materially
Adverse Effect, subject to no Lien or title defect of any kind, except Permitted
Liens and title defects not constituting material impairments in the intended
use for such properties. The Consolidated Companies enjoy peaceful and
undisturbed possession under all of their respective leases except whereas
failure to have such possession would reasonably be expected to have a
Materially Adverse Effect.

6.17. Indebtedness. As of the Closing Date, except for (a) Indebtedness
described in the most recent filings made by the Company with the SEC,
(b) Indebtedness described in the most recent public filings made by UAP with
Canadian securities authorities, if any, and (c) Indebtedness specifically
permitted pursuant to Section 8.01, none of the Consolidated Companies is an
obligor in respect of any Indebtedness for borrowed money, or any commitment to
create or incur any Indebtedness for borrowed money.

 

114



--------------------------------------------------------------------------------

6.18. Financial Condition. On the Closing Date and after giving effect to the
Transactions, (a) assets of the Consolidated Companies, on a consolidated basis,
at fair valuation and based on their present fair saleable value, will exceed
the debts of the Consolidated Companies, on a consolidated basis, including
contingent liabilities (as such liabilities may be limited under the express
terms of any guaranty of such Consolidated Company), (b) the remaining capital
of the Consolidated Companies, on a consolidated basis, will not be unreasonably
small to conduct their businesses, and (c) the Consolidated Companies, on a
consolidated basis, will have not incurred debts, or have intended to incur
debts, beyond their ability to pay such debts as they mature. For purposes of
this Section 6.18, “debt” means any liability on a claim, and “claim” means
(x) the right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured, or (y) the right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

6.19. Labor Matters. The Consolidated Companies have experienced no strikes,
labor disputes, slow downs or work stoppages due to labor disagreements which
have had, or would reasonably be expected to have, a Materially Adverse Effect,
and, to the best knowledge of the Loan Parties, as of the Closing Date there are
no such strikes, disputes, slow downs or work stoppages which have had, or would
reasonably be expected to have, a Materially Adverse Effect threatened against
any Consolidated Company. The hours worked and payment made to employees of the
Consolidated Companies have not been in violation of the Fair Labor Standards
Act (in the case of Consolidated Companies that are not Foreign Subsidiaries) or
any other applicable law dealing with such matters where a violation of such
laws would have a Materially Adverse Effect. All payments due from the
Consolidated Companies, or for which any claim may be made against the
Consolidated Companies, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as liabilities on the
books of the Consolidated Companies where the failure to pay or accrue such
liabilities would reasonably be expected to have a Materially Adverse Effect.

6.20. Payment or Dividend Restrictions. No Subsidiary of the Company is party to
or subject to any agreement or understanding restricting or limiting the payment
of any dividends or other distributions by any such Subsidiary to the Company
except as permitted by Section 8.05.

6.21. Disclosure. The representations and warranties contained in this
Agreement, together with any other document furnished from time to time pursuant
to the terms of this Agreement, taken as a whole, do not contain and will not
contain any untrue statement of a material fact, or omit and will not omit to
state any material fact necessary to make the statements herein or therein not
misleading as of the date made or deemed to be made. Except as may be set forth
herein, there is no fact known to the Loan Parties which has had, or is
reasonably expected to have, a Materially Adverse Effect. The information
included in the Beneficial Ownership Certification most recently provided to
each Lender, if applicable, is true and correct in all respects.

 

115



--------------------------------------------------------------------------------

6.22. Ownership of Subsidiaries. Schedule 6.22 sets forth the name of, the
ownership interest of the Company in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Closing Date.

6.23. Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, Affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. The Loan Parties have instituted and maintain policies and
procedures designed to promote and achieve compliance with Sanctions and laws
related thereto.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, Corruption of Foreign Public Officials
Act, S.C. 1998, c. 34 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintain policies and procedures designed
to promote and achieve compliance with such laws.

6.24. Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.

6.25. Anti-Money Laundering Laws. None of the Loan Parties or any of their
Affiliates (a) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (b) has been
assessed civil penalties under any Anti-Money Laundering Laws or (c) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. Each of the Loan Parties have instituted and maintain policies and
procedures designed to promote that such Loan Party and its Subsidiaries each is
and will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

6.26. Representations as to Foreign Borrowers. Each of the Company and each
Foreign Borrower represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Borrower is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Credit Documents to which
it is a party (collectively as to such Foreign Borrower, the “Applicable Foreign
Borrower Documents”), and the execution, delivery and performance by such
Foreign Borrower of the Applicable Foreign Borrower Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Borrower
is organized and existing in respect of its obligations under the Applicable
Foreign Borrower Documents.

 

116



--------------------------------------------------------------------------------

(b) The Applicable Foreign Borrower Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Borrower is organized and
existing for the enforcement thereof against such Foreign Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Borrower Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Borrower Documents or (ii) on any payment to be made by such
Foreign Borrower pursuant to the Applicable Foreign Borrower Documents, except
as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Borrower
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

6.27. Use of Proceeds. The proceeds of the Loans shall be used solely for the
purposes set forth in Section 7.11.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Obligations or the Commitments remain outstanding, each Loan
Party agrees to:

7.01. Organizational Existence, Etc.

(a) Preserve and maintain its corporate or other organizational existence
(except to the extent otherwise permitted under Section 8.03).

 

117



--------------------------------------------------------------------------------

(b) Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its material rights, franchises, and licenses, and its material
patents and copyrights (for the scheduled duration thereof), trademarks, trade
names, and service marks, and its qualification to do business as a foreign
corporation or other organization in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified as a foreign corporation or other organization, or
where the failure to preserve and maintain such intellectual property, would
reasonably be expected to have a Materially Adverse Effect.

7.02. Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply (a) in all material respects with the Patriot Act, OFAC rules and
regulations and all Sanctions and laws related thereto, (b) with all other
Requirements of Law (including, without limitation, the Environmental Laws and
Anti-Money Laundering Laws) applicable to or binding on any of them where the
failure to comply with such Requirements of Law would reasonably be expected to
have a Materially Adverse Effect and (c) in all material respects with all
Material Contractual Obligations.

7.03. Payment of Taxes and Claims, Etc. Pay, deduct and remit, and cause each of
its Subsidiaries to pay, deduct and remit, (a) all taxes, assessments,
deductions, remittances and governmental charges imposed upon it or upon its
property, and (b) all claims (including, without limitation, claims for labor,
materials, supplies or services) which might, if unpaid, become a Lien upon its
property, unless, in each case, the validity or amount thereof is being
contested in good faith by appropriate proceedings and adequate reserves are
maintained with respect thereto to the extent required under GAAP or the failure
of which to pay would not reasonably be expected to have a Materially Adverse
Effect.

7.04. Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, containing complete and accurate entries of all
their respective financial and business transactions which are required to be
maintained in order to prepare the consolidated financial statements of the
Company in conformity with GAAP.

7.05. Visitation, Inspection, Etc. Permit, and cause each of its Subsidiaries to
permit (subject, in any event, to Section 11.07 hereof), any representative of
the Administrative Agent or any Lender to visit and inspect any of its property,
to examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with its officers, all at such
reasonable times and as often as the Administrative Agent or such Lender may
reasonably request after reasonable prior notice (which shall not be less than
48 hours) to the Company; provided, however, that at any time following the
occurrence and during the continuance of a Default or an Event of Default, no
prior notice to the Company shall be required.

7.06. Insurance. Maintain or cause to be maintained with financially sound and
reputable insurers, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by reputable companies in the same or similar
businesses, such insurance to be of such types and in such amounts as is
customary for such companies under similar circumstances.

 

118



--------------------------------------------------------------------------------

7.07. Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.08. Payment of Obligations. Pay and discharge, as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Loan Party or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each, except to the extent such failure to pay and
discharge would not reasonably be expected to have a Materially Adverse Effect.

7.09. Reporting Covenants. The Company shall furnish to each Lender, except for
the items set forth in Section 7.09(a), (b), (c) and (k), which shall be
furnished to the Administrative Agent for distribution to the Lenders, the
following.

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company, balance
sheets of the Consolidated Companies as at the end of such year, presented on a
consolidated basis, and the related statements of income, retained earnings and
cash flows of the Consolidated Companies for such fiscal year, presented on a
consolidated basis, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and accompanied by a
report thereon of Ernst & Young or other independent public accountants of
comparable recognized national standing, which such report shall be unqualified
as to going concern and scope of audit and shall state that such financial
statements present fairly in all material respects the financial condition as at
the end of such fiscal year on a consolidated basis, and the results of
operations and statements of cash flows of the Consolidated Companies for such
fiscal year in accordance with GAAP and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards,

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter of the Company (other
than the fourth fiscal quarter), balance sheets of the Consolidated Companies as
at the end of such quarter presented on a consolidated basis and the related
statements of income, retained earnings and cash flows of the Consolidated
Companies for such fiscal quarter and for the portion of the Company’s fiscal
year ended at the end of such quarter, presented on

 

119



--------------------------------------------------------------------------------

a consolidated basis setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of the Company’s
previous fiscal year, all in reasonable detail and certified by the chief
financial officer or principal accounting officer of the Company that such
financial statements fairly present in all material respects the financial
condition of the Consolidated Companies as at the end of such fiscal quarter on
a consolidated basis, and the results of operations and statements of cash flows
of the Consolidated Companies for such fiscal quarter and such portion of the
Company’s fiscal year, in accordance with GAAP consistently applied (subject to
normal year-end audit adjustments and the absence of certain footnotes);

(c) No Default/Compliance Certificate. Together with the financial statements
required pursuant to subsections (a) and (b) above, a certificate of the chief
financial officer or treasurer of the Company in the form of Exhibit 7.09 (i) to
the effect that, based upon a review of the activities of the Consolidated
Companies and such financial statements during the period covered thereby, there
exists no Event of Default and no Default under this Agreement, or if there
exists an Event of Default or a Default hereunder, specifying the nature thereof
and the proposed response thereto, and (ii) demonstrating in reasonable detail
compliance as at the end of such fiscal year or such fiscal quarter with
Section 8.09;

(d) Notice of Default under Credit Documents. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of the occurrence of an Event
of Default or a Default, a certificate of the chief financial officer or
principal accounting officer of the Company specifying the nature thereof and
the proposed response thereto;

(e) Materially Adverse Effect. Promptly (and in any event within five
(5) Business Days) after the occurrence of any matter that has resulted or could
reasonably be expected to result in a Materially Adverse Effect, a certificate
of the chief financial officer or principal accounting officer of the Company
specifying the nature thereof and the proposed response thereto;

(f) Notice of Default under Other Indebtedness. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of delivery by any holder(s)
of Indebtedness referred to in Section 8.01(a) or (d) (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in an amount
which, in the aggregate, is at least the Dollar Equivalent of $75,000,000, of
any notice stating or claiming the existence or occurrence of any default or
event of default with respect to such Indebtedness under the terms of any
indenture, loan or credit agreement, debenture, note, or other document
evidencing or governing such Indebtedness, furnish to the Administrative Agent a
copy of such notice;

(g) Litigation. Promptly after (i) any Executive Officer of any Loan Party has
knowledge or obtains notice of the occurrence thereof, notice of the institution
of or any material adverse development in any material action, suit or
proceeding or any governmental investigation or any arbitration, before any
court or arbitrator or any governmental or administrative body, agency or
official, against any Consolidated Company, or any material property of any
thereof, or (ii) any Executive Officer of any Loan Party has actual knowledge or
obtains notice thereof, notice of the threat of any such action, suit,
proceeding, investigation or arbitration, if as a result of such institution or
development, such action, suit or proceeding has or would reasonably be expected
to have a Materially Adverse Effect;

 

120



--------------------------------------------------------------------------------

(h) Environmental Notices. Promptly after any Executive Officer of any Loan
Party has knowledge or notice of the receipt thereof, written notice of any
actual or alleged violation, or written notice of any action, claim or request
for information, either judicial or administrative, from any governmental
authority relating to any actual or alleged claim, notice of potential
responsibility under or violation of any Environmental Law, or any actual or
alleged spill, leak, disposal or other release of any waste, petroleum product,
or hazardous waste or Hazardous Substance by any Consolidated Company which
could result in penalties, fines, claims or other liabilities to any
Consolidated Company that have or would reasonably be expected to have a
Materially Adverse Effect;

(i) ERISA. (A) (i) Promptly after any Executive Officer of any Loan Party has
knowledge or notice of the occurrence thereof with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof, or any trust established
thereunder, notice of (A) a “reportable event” described in Section 4043 of
ERISA and the regulations issued from time to time thereunder (other than a
“reportable event” not subject to the provisions for 30-day notice to the PBGC
under such regulations), or (B) any other event which could subject any
Consolidated Company to any tax, penalty or liability under Title I or Title IV
of ERISA or Chapter 43 of the Tax Code, or any tax or penalty resulting from a
loss of deduction under Sections 162, 404 or 419 of the Tax Code, or any tax,
penalty or liability under any Requirement of Law applicable to any Foreign
Plan, where any such taxes, penalties or liabilities have or would reasonably be
expected to have a Materially Adverse Effect;

(ii) Promptly after any Executive Officer of any Loan Party has knowledge or
notice that any notice must be provided to the PBGC, or to a Plan participant,
beneficiary or alternative payee, any notice required under Section 101, 303,
4041(b)(1)(A) or 4041(c)(1)(A) of ERISA or under Section 412 of the Tax Code
with respect to any Plan of any Consolidated Company or any ERISA Affiliate
thereof;

(iii) Promptly after any Executive Officer of any Loan Party has knowledge or
notice of receipt thereof, any notice received by any Consolidated Company or
any ERISA Affiliate thereof concerning the intent of the PBGC or any other
governmental authority to terminate a Plan of such Company or ERISA Affiliate
thereof which is subject to Title IV of ERISA, to impose any liability on such
Company or ERISA Affiliate under Title IV of ERISA or Chapter 43 of the Tax
Code;

(j) Liens. Promptly upon any Executive Officer of any Loan Party has knowledge
or notice thereof, notice of the filing of any federal statutory Lien, tax or
other state, provincial or local government Lien or any other Lien affecting
their respective properties, other than Permitted Liens;

 

121



--------------------------------------------------------------------------------

(k) Public Filings, Etc. Promptly upon the filing thereof or otherwise becoming
available, copies of all financial statements, annual, quarterly and special
reports, proxy statements and notices sent or made available generally by the
Company to its public security holders, of all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any of them with
any securities exchange, and of all press releases and other statements made
available generally to the public containing material developments in the
business or financial condition of the Loan Parties and the other Consolidated
Companies;

(l) Accounting Policies or Reporting Practices. Promptly (and in any event,
within five (5) Business Days) notify the Administrative Agent and each Lender
of any material change in accounting policies or financial reporting practices
by the Company or any Subsidiary.

(m) Canadian Plans. UAP will (i) within three (3) days of receipt of a written
request by the Administrative Agent, furnish to the Administrative Agent a copy
of the most recent actuarial valuation submitted to the relevant authorities in
respect of each funded Canadian Plan and (ii) promptly after receipt or
dispatch, furnish to the Administrative Agent any material correspondence from
or to the relevant authorities or any other Person in respect of any Canadian
Plan.

(n) KYC and Beneficial Ownership. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

(o) Debt Ratings. Promptly after S&P or Moody’s shall have announced a change in
the Debt Rating, written notice of such change.

(p) Other Information. With reasonable promptness, such other information about
the Consolidated Companies as the Administrative Agent or any Lender may
reasonably request from time to time.

Documents required to be delivered pursuant to Section 7.09(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such

 

122



--------------------------------------------------------------------------------

documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request for delivery by a Lender, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of such Loan Party hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, each of the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non- public
information with respect to the Borrowers or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent and
each of the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”

7.10. Anti-Corruption Laws. Conduct its business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, Corruption of Foreign Public Officials Act, S.C. 1998, c. 34
and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

7.11. Use of Proceeds.

(a) Use the proceeds of Revolving Loans to refinance loans outstanding under the
Existing Credit Agreement, for finance working capital, capital expenditures and
acquisitions and for other general corporate purposes.

(b) Use all Letters of Credit for general corporate purposes.

Notwithstanding the foregoing, in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Credit Document.

 

123



--------------------------------------------------------------------------------

7.12. Maintenance of Governmental Approvals and Authorizations. Obtain and
maintain, and cause all Subsidiaries to obtain and maintain, in full force and
effect all licenses, consents, authorizations and approvals of, and make all
filings and registrations with, any Governmental Authority necessary under the
laws of the applicable entity’s country for the making and performance by it of
this Agreement and the other Credit Documents.

7.13. Covenant to Guarantee Obligations.

(a) Provide the Administrative Agent (who shall promptly notify the Lenders) at
least fifteen (15) Business Days’ notice before delivery of the documents
required under Section 7.13(b);

(b) Within forty-five (45) days (or such longer period as the Administrative
Agent may agree in its sole discretion) after the acquisition or formation of
any wholly-owned Domestic Subsidiary (other than an Excluded Domestic
Subsidiary) that is a Material Company or any wholly-owned Domestic Subsidiary
(other than an Excluded Domestic Subsidiary) becomes a Material Company and
concurrent with (or on such later date as the Administrative Agent may agree in
its sole discretion) any Domestic Subsidiary providing a Guarantee of any Senior
Notes or any Permitted Refinancing thereof or any other Indebtedness with an
aggregate outstanding or committed principal amount of the Dollar Equivalent of
$150,000,000 or more, cause such Person to (i) become a Guarantor by executing
and delivering to the Administrative Agent a Guarantor Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent (which shall promptly
distribute copies to the Lenders) documents of the types referred to in Sections
5.01(c) and (f) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

7.14. Further Assurances. At the expense of the applicable Loan Party,
(a) promptly execute and deliver, or cause to be promptly executed and
delivered, all further instruments and documents, and take and cause to be taken
all further actions, that may be necessary or that the Required Lenders through
the Administrative Agent may reasonably request to enable the Lenders and the
Administrative Agent to carry out to their reasonable satisfaction the
transactions contemplated by this Agreement and enforce the terms and provisions
of this Agreement and to exercise their rights and remedies hereunder or under
the Notes, and (b) use all reasonable efforts to duly obtain governmental
approvals required in connection with this Agreement from time to time on or
prior to such date as the same may become legally required, and thereafter to
maintain all such governmental approvals in full force and effect.

7.15. PPS Laws Covenant.

(a) PPS Laws Further Assurances. If the Administrative Agent determines that a
document (or a transaction in connection with it) is or contains a security
interest for the purposes of the PPS Law, each Borrower agrees to do anything
(such as obtaining consents, signing and producing documents, getting documents
completed and signed and supplying information) which the Administrative Agent
(acting reasonably) asks and considers necessary for the purposes of
(i) ensuring that the security interest is enforceable, perfected with the
contemplated priority

 

124



--------------------------------------------------------------------------------

(including, where possible, by control in addition to registration) and
otherwise effective; (ii) enabling the Administrative Agent to apply for any
registration, or give any notification, in connection with the security interest
so that the security interest has the priority required by the Administrative
Agent; or (iii) enabling the Administrative Agent to exercise rights in
connection with the security interest.

(b) PPS Laws Undertakings. If any Borrower holds any security interests for the
purposes of the PPS Law and if failure by such Borrower to perfect such security
interests would materially adversely affect its business, such Borrower agrees
to implement, maintain and comply in all material respects with, procedures for
the perfection of those security interests. These procedures must include
procedures designed to ensure that the applicable Borrower takes all reasonable
steps under the PPS Law to continuously perfect any such security interest
including all steps reasonably necessary (i) for the applicable Borrower to
obtain, the highest ranking priority possible in respect of the security
interest (such as perfecting a purchase money security interest or perfecting a
security interest by control); and (ii) to reduce as far as possible the risk of
a third party acquiring an interest free of the security interest (such as
including the serial number in a financing statement for personal property that
may or must be described by a serial number).

(c) Costs of Further Assurance and Undertaking. Everything a Borrower is
required to do under this clause is at the Borrower’s expense. Each Borrower
agrees to pay or reimburse the costs of the Administrative Agent in connection
with anything a Borrower is required to do under this Section.

(d) Exclusion of PPSA Provisions. If a document (or a transaction in connection
with it) is or contains a security interest for the purposes of the PPSA, each
party agrees that (i) to the extent the law permits them to be excluded
(i) sections 142 and 143 of the PPSA are excluded, (ii) and the relevant secured
party need not comply with the following provisions of the PPSA: sections 95,
118, 121(4), 125, 130, 132(3)(d), 132(4) and any other provision of the PPSA
notified to the grantor by the relevant secured party after the date of this
agreement (including for the purposes of section 115(7) of the PPSA sections 132
and 137(3)); and (iii) the Administrative Agent need not give any notice
required under any provision of the PPSA (except Section 135).

7.16. Legal Name, State of Formation and Form of Entity. Provide the
Administrative Agent ten (10) days prior written notice of any change of the
name, state or jurisdiction of formation or incorporation or form of
organization or incorporation of any Loan Party.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Obligations or the Commitments remain outstanding, each Loan
Party will not:

8.01. Indebtedness of Subsidiaries. Permit any Consolidated Company other than
the Company to create, incur, assume or suffer to exist any Indebtedness, other
than:

(a) any Indebtedness outstanding on the Closing Date and described in the most
recent filings by the Company with the Securities and Exchange Commission and in
the most recent financial statements filed by UAP with the appropriate Canadian
securities authority, if any, and Permitted Refinancings thereof;

 

125



--------------------------------------------------------------------------------

(b) purchase money Indebtedness to the extent secured by a Lien permitted by
Section 8.02(b) or Capital Lease Obligations and Permitted Refinancings in
respect thereof, provided that the aggregate principal amount of such
Indebtedness and Capital Lease Obligations does not exceed $100,000,000 in the
aggregate;

(c) an unsecured working capital facility for GPC Asia Pacific Group Pty Ltd
and/or any of its wholly-owned Subsidiaries;

(d) the Guaranteed Senior Notes and Permitted Refinancings in respect thereof;

(e) Indebtedness owed to any other Consolidated Company;

(f) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and Permitted Refinancings thereof;

(g) other Indebtedness not described in the foregoing clauses (a) through (f) or
the following clauses (h) through (l); provided, that all Indebtedness
constituting Priority Debt incurred pursuant to this Section 8.01(g), together
with the amount of Indebtedness secured by Liens incurred pursuant to
Section 8.02(l), shall not exceed, at any one time, twenty-five percent (25%) of
Consolidated Net Worth;

(h) obligations (contingent or otherwise) of any Loan Party (other than the
Company) or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(i) [reserved];

(j) [reserved];

(k) (i) guaranties by any Consolidated Company of any Indebtedness otherwise
permitted under this Section 8.01 and (ii) guaranties by any Loan Party that is
a Guarantor of any Indebtedness of the Company; and

(l) the Obligations.

Notwithstanding anything to the contrary in this Section 8.01 or otherwise, no
Special Purpose Subsidiary shall contract, create, incur, assume or permit to
exist any Indebtedness other than intercompany Indebtedness incurred in
connection with a securitization program.

 

126



--------------------------------------------------------------------------------

8.02. Liens. Create, incur, assume or suffer to exist, or permit any of their
respective Subsidiaries to create, incur, assume or suffer to exist, any Lien on
any of its property now owned or hereafter acquired to secure any Indebtedness
other than:

(a) Liens existing on the date hereof securing Indebtedness of Consolidated
Companies with respect to industrial development revenue bonds permitted under
Section 8.01(a);

(b) any Lien on any property securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the acquisition cost of such property,
provided that such Lien does not extend to any other property;

(c) any interest or title of a lessor under any Capital Lease Obligation;
provided that such Liens extend only to property or assets subject to such
Capital Lease Obligations,

(d) Liens for taxes, assessments or governmental charges not yet due, and Liens
for taxes or Liens imposed by ERISA, assessments or governmental charges which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained to the extent required by GAAP;

(e) statutory or common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other Liens
imposed by law created in the ordinary course of business for amounts not yet
due or being contested in good faith by appropriate proceedings and with respect
to which adequate reserves are being maintained to the extent required by GAAP,

(f) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;

(g) Liens securing letters of credit issued in the ordinary course of business
consistent with past practice in connection with the items referred to in clause
(f) or to secure the performance of tenders, statutory obligations, surety and
appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money),

(h) Liens securing judgments that do not give rise to an Event of Default under
Section 9.09, so long as such Lien is adequately bonded and either (i) the
period in which any appropriate legal proceedings may be brought for the review
of such judgment has not expired or (ii) any such legal proceedings are pending
and have not been finally terminated;

(i) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respective real property not interfering in any material respect
with the ordinary conduct of the business of the Consolidated Companies;

 

127



--------------------------------------------------------------------------------

(j) Liens existing on any property or assets of any Person that becomes a
Subsidiary after the Closing Date; provided that (i) such Lien exists the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) such Lien does not
extend to or cover any other property or assets of any other Consolidated
Company and (iii) such Lien secures only those obligations secured on the date
such Person becomes a Subsidiary;

(k) Liens securing any Indebtedness owed to any other Consolidated Company,

(l) in addition to the Liens permitted in the foregoing clauses (a) through (k)
and the following clauses (m) through (o), other Liens; provided, that, the
amount of Indebtedness secured by Liens incurred pursuant to this
Section 8.02(l), together with all Indebtedness constituting Priority Debt
incurred pursuant to Section 8.01(g), shall not exceed, at any one time,
twenty-five percent (25%) of Consolidated Net Worth;

(m) Liens securing any Indebtedness to the extent that the Obligations are
secured on a pari passu basis with such Indebtedness in a manner reasonably
satisfactory to the Required Lenders;

(n) Liens on (i) receivables or other assets customarily sold in a receivables
securitization program, and assets related thereto (including rights to
lockboxes and collection accounts for such receivables or other assets) that are
granted by a Special Purpose Subsidiary and (ii) the Equity Interests of a
Special Purpose Subsidiary, in each case, as security for the obligations
arising under such securitization program; and

(o) in respect of any property in Australia (i) Liens arising out of conditional
sale, title retention, hire purchase, finance lease, consignment or similar
arrangements for the sale or purchase of goods in the ordinary course of
business, (ii) any Lien created over an asset the subject of a lease, licence,
bailment or similar arrangement in favour of the grantor of the lease or licence
or relevant bailor; and (iii) any netting or set-off arrangement entered into in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances.

8.03. Mergers, Sale of Assets.

(a) Merge, amalgamate or consolidate, except as follows:

(i) the Company may merge or amalgamate with any other Person if the Company is
the surviving corporation in such merger, amalgamation or consolidation and no
Default or Event of Default would result therefrom,

(ii) any Borrower other than the Company may merge or amalgamate with any
Subsidiary of the Company if the surviving entity in such merger, amalgamation
or consolidation is a Borrower and no Default or Event of Default would result
therefrom,

(iii) any Domestic Loan Party other than any Borrower may be merged or
consolidated with or into any other Domestic Loan Party other than any Borrower;
and

 

128



--------------------------------------------------------------------------------

(iv) any Foreign Subsidiary other than any Borrower may be merged or
consolidated with or into any other Foreign Subsidiary other than any Borrower;
or

(b) sell, lease or otherwise dispose of, or permit any of their respective
Subsidiaries to sell, lease or otherwise dispose of, its accounts, property or
other assets (including capital stock or the equivalent thereof of
Subsidiaries), but excluding any transfers of cash by way of investments,
dividends or payment of obligations or reimbursements, provided, however, that
the foregoing restrictions on asset sales shall not be applicable to (i) sales
of equipment or other personal property being replaced by other equipment or
other personal property purchased as a capital expenditure item or that have
become obsolete, (ii) sales of inventory in the ordinary course of business,
(iii) sales of receivables or other assets in any securitization program and
sales of any assets that are immediately thereafter leased back to any
Consolidated Company, (iv) sales, leases or other dispositions of assets to the
Consolidated Companies, provided that if the transferor is the Company or a
Domestic Subsidiary (other than an Excluded Domestic Subsidiary) then the
transferee shall be the Company or a Domestic Subsidiary (other than an Excluded
Domestic Subsidiary), (v) sales or dispositions of Equity Interests or other
investments in a Foreign Subsidiary or Excluded Domestic Subsidiary by the
Company or any Domestic Subsidiary to a Foreign Subsidiary or Excluded Domestic
Subsidiary, (vi) sales or other dispositions (or a series of related sales or
other dispositions) of property or assets of with an Asset Value of $7,500,000
or less and (vii) sales or other dispositions of assets in any fiscal year of
the Company having an aggregate Asset Value of no more than twenty percent (20%)
of the aggregate Asset Value of the Consolidated Companies (including UAP and
its Subsidiaries) as of the date of the most recent annual financial statements
delivered pursuant to Section 7.09(a) (but until the first such financial
statements are delivered, as of December 31, 2019); provided that, with respect
to sales or other dispositions of assets pursuant to this clause (vii), (A)
before and immediately after giving effect to such sale or other disposition,
there exists no Default or Event of Default and (B) such assets are sold for
fair market value (as determined by the Company in good faith).

8.04. [Reserved].

8.05. Limitation on Payment Restrictions Affecting Consolidated Companies.
Create or otherwise cause or suffer to exist or become effective, or permit any
of their respective Subsidiaries to create or otherwise cause or suffer to exist
or become effective, any consensual encumbrance or restriction on the ability of
any Consolidated Company other than the Company to (a) pay dividends or make any
other distributions on such Consolidated Company’s stock, or (b) pay any
Indebtedness owed to the Company or any other Consolidated Company, other than
restrictions (i) existing under any agreements to which any Person that becomes
a Subsidiary after the Closing Date is a party, provided that such restriction
exist at the time such Person becomes a Subsidiary and has not been created in
contemplation of or in connection with such Person becoming a Subsidiary,
(ii) under any securitization program with respect to any Special Purpose
Subsidiary, (iii) customary restrictions and conditions contained in agreements
relating to the permitted sale of a Subsidiary pending such sale, provided that
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iv) customary encumbrances or
restrictions in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements in each case
otherwise permitted hereby, which restrictions relate solely to the activities
of such joint venture or are otherwise applicable only to the assets that are
the subject to such agreement, (v) customary subordination of subrogation,

 

129



--------------------------------------------------------------------------------

contribution and similar claims contained in guaranties permitted hereunder,
(vi) restrictions and conditions imposed on any Subsidiary by the terms of any
Indebtedness of such Subsidiary permitted to exist or be incurred hereunder if
such restrictions or conditions, taken as a whole, are not materially less
favorable to the Lenders than the restrictions contained in this Agreement,
taken as whole (as reasonably determined in good faith by the Company), (vii)
restrictions or conditions imposed by any agreement relating to obligations
secured by Lien permitted hereunder if such restrictions or conditions apply
only to the property or assets subject to such Lien; (viii) customary
anti-assignment provisions contained in agreements entered into in the ordinary
course of business; (ix) transfer restrictions on cash deposits or other
deposits imposed by customers under contracts entered into in the ordinary
course of business; (x) restrictions on the transfer, lease, or license of any
property or asset of any Loan Party in effect on the Closing Date that were
entered into in the ordinary course of business and not in contemplation of this
Agreement; and (xi) encumbrances or restrictions existing with respect to any
Person or the property or assets of such Person acquired by the Company or any
Subsidiary in an acquisition permitted hereunder, provided that such
encumbrances and restrictions are not applicable to any Person or the property
or assets of any Person other than such acquired Person or the property or
assets of such acquired Person and were not created in contemplation of this
Agreement.

8.06. Change in Nature of Business. Engage, or permit any of their respective
Subsidiaries to engage, in any material line of business other than the
distribution of automotive parts, industrial parts and business products,
together with any business substantially related, ancillary, complementary or
incidental thereto.

8.07. Transactions with Affiliates and Insiders. Enter into or permit to exist,
or permit any of their respective Subsidiaries to enter into or permit, any
transaction or series of transactions with any officer, director or Affiliate of
such Person other than (a) advances of working capital to any Loan Party or
Subsidiary, (b) transfers of cash and assets to any Loan Party or any Subsidiary
(subject to Section 8.03(b)(iv) and (v)), (c) transactions among the Company and
its Subsidiaries and not involving any other Affiliate, (d) normal and
reasonable compensation and reimbursement of expenses of officers and directors
in the ordinary course of business and (e) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

8.08. Organization Documents. Amend, modify or change, or permit any of their
respective Subsidiaries to amend, modify or change, its Organization Documents
in a manner adverse to the Lenders.

 

130



--------------------------------------------------------------------------------

8.09. Financial Covenants.

(a) Permit as of the last day of each fiscal quarter of the Company, commencing
with the first fiscal quarter ending after the Closing Date, the Leverage Ratio
to be greater than the ratio set forth below for the periods referenced below:

 

Fiscal Quarter Ending

  

Leverage Ratio

December 31, 2020    4.00:1.0 March 31, 2021 and each fiscal quarter thereafter
   3.50:1.0

(b) If on the Closing Date (the “Incorporation Date”) any Senior Notes are
subject to any leverage ratio financial maintenance covenant or any fixed charge
coverage ratio financial maintenance covenant (the “NPA Financial Covenant”),
then (i) on such date the NPA Financial Covenant and, solely for purposes of
determining compliance with the NPA Financial Covenant as incorporated herein,
the definitions set forth in such Note Purchase Agreement (the “NPA
Definitions”), are incorporated herein by reference with the same effect as if
stated at length herein, (ii) the NPA Definitions, and not the definitions
stated in this Agreement, shall be applicable for purposes of determining
compliance with the NPA Financial Covenant, (iii) except as provided in the
immediately succeeding clause (iv), any amendment or other modification to, or
waiver of, the Senior Notes or the Note Purchase Agreements for the Senior Notes
shall not be effective to amend, modify or waive the NPA Financial Covenants and
NPA Definitions as incorporated herein except to the extent such amendment,
modification or waiver has been approved by the Required Lenders and (iv) if at
any time after the Incorporation Date all of the Senior Notes cease to be
subject to the NPA Financial Covenant, then at such time this Agreement shall be
deemed amended to terminate the incorporation of the NPA Financial Covenant and
this clause (c) shall be deemed amended to read “[Reserved]” in each case
without the consent of or any action by the Administrative Agent or any Lender.

8.10. No Hostile Acquisitions. Acquire the Equity Interests of another Person
without the board of directors (or other comparable governing body) of such
other Person having duly approved such acquisition.

8.11. Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual, or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions.

8.12. Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. Directly or
indirectly, use any Credit Extension or the proceeds of any Credit Extension for
any purpose which would breach or violate (a) the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, Corruption of Foreign Public
Officials Act, S.C. 1998, c. 34 and other similar anti-corruption legislation in
other jurisdictions, (b) Anti-Money Laundering Laws or (c) Sanctions.

8.13. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose in
violation of Regulation U of the FRB.

 

131



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

9.01. Payments. (a) Any Loan Party shall fail to make promptly when due, and in
the currency required hereunder (including, without limitation, by mandatory
prepayment) any principal payment with respect to the Loans or of any
reimbursement obligations with respect to any Letter of Credit, or (b) any Loan
Party shall fail to make within five (5) days after the due date thereof any
payment of interest, fee or other amount payable in respect of any Obligation;

9.02. Covenants Without Notice. Any Loan Party shall fail to observe or perform
any covenant or agreement contained in (a) Article VIII, (b) Section 7.01(a) (as
to any Borrower), (c) Section 7.09(d) or (d) clauses (a) through (c) and clauses
(e) through (n) of Section 7.09 and such failure to comply with clauses
(a) through (c) and clauses (e) through (n) of Section 7.09 remains unremedied
for five (5) Business Days after the earlier of (A) an Executive Officer of such
Loan Party’s obtaining knowledge thereof or (B) written notice thereof shall
have been given to the Company by the Administrative Agent or any Lender;

9.03. Other Covenants. Any Loan Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or in the other Credit
Documents, other than those referred to in Sections 9.01 and 9.02, and, if
capable of being remedied, such failure shall remain unremedied for thirty
(30) days after the earlier of (i) an Executive Officer of any Loan Party’s
obtaining knowledge thereof, or (ii) written notice thereof shall have been
given to the Company by the Administrative Agent or any Lender;

9.04. Representations. Any representation or warranty made or deemed to be made
by any Loan Party or by any of its officers under this Agreement or any other
Credit Document, or any certificate or other document submitted to the
Administrative Agent or the Lenders by any such Person pursuant to the terms of
this Agreement or any other Credit Document, shall be incorrect in any material
respect when made or deemed to be made or submitted;

9.05. Non-Payments of Other Indebtedness. Any Consolidated Company shall fail to
make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Indebtedness (other than the Obligations)
with an aggregate outstanding or committed principal amount of the Dollar
Equivalent of $75,000,000 or more.

9.06. Defaults Under Other Agreements. Any Consolidated Company shall fail to
observe or perform within any applicable grace period any covenants or
agreements contained in any agreements or instruments relating to any
Indebtedness with an aggregate outstanding or committed principal amount of the
Dollar Equivalent of $150,000,000 or more, or any other event shall occur if the
effect of such failure or other event is to accelerate, or to permit the holder
of such Indebtedness or any other Person to accelerate, the maturity of such
Indebtedness, unless such failure or other event is cured or waived in
accordance with the terms of such agreements or instruments; or any such
Indebtedness shall be required to be prepaid (other than by a regularly
scheduled required prepayment) in whole or in part prior to its stated maturity;

 

 

132



--------------------------------------------------------------------------------

9.07. Bankruptcy. Any Loan Party or any other Material Company shall commence a
voluntary case concerning itself under the Bankruptcy Code or applicable foreign
bankruptcy or insolvency laws; or an involuntary case for bankruptcy or
insolvency (or a petition for a receiving order) is commenced against any Loan
Party or any Material Company and the petition is not controverted within ten
(10) days, or (other than in respect of a Loan Party incorporated in England) is
not dismissed within sixty (60) days, after commencement of the case; or if a
custodian, trustee, interim receiver or coordinator (as defined in the
Bankruptcy Code) or a sequestrator, receiver, manager, manager-receiver,
administrator, statutory manager, liquidator, controller or similar official
under applicable foreign bankruptcy or insolvency laws, including, in relation
to any Australian entity, a controller, a liquidator or a provisional
liquidator, is appointed for, or takes charge of, all or any substantial part of
the property of any Loan Party or any Material Company; or any Loan Party or any
Material Company commences proceedings of its own bankruptcy or insolvency,
files an assignment under the Bankruptcy and Insolvency Act (Canada) or
commences proceedings to be granted a suspension of payments or any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction (including the arrangement provisions of any Canadian federal or
provincial corporate statute to the extent such provisions provide for the
compromise or arrangement of debt, or any class thereof) whether now or
hereafter in effect, relating to any Loan Party or any Material Company or there
is commenced against any Loan Party or any Material Company any such proceeding
which (other than in respect of a Loan Party incorporated in England) remains
undismissed for a period of sixty (60) days; or any Loan Party or any Material
Company is adjudicated insolvent or bankrupt, or any order of relief or other
order approving any such case or proceeding is entered, or any Loan Party or any
Material Company suffers any appointment of any custodian or the like for it or
any substantial part of its property, which (other than in respect of a Loan
Party incorporated in England) continues undischarged or unstayed for a period
of sixty (60) days; or any Loan Party or any Material Company makes a general
assignment for the benefit of creditors; or any Loan Party or any Material
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or any Loan Party or any
Material Company shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts; or any Loan Party or any Material
Company shall by any act or failure to act indicate its consent to, approval of
or acquiescence in any of the foregoing, or any corporate action is taken by any
Loan Party or any Material Company for the purpose of effecting any of the
foregoing;

9.08. ERISA. A Plan or Foreign Plan of a Consolidated Company or a Plan subject
to Title IV of ERISA of any of its ERISA Affiliates has a “reportable event”
described in Section 4043 of ERISA and the regulations issued from time to time
thereunder; or

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan or Foreign Plan, Section 412
of the Tax Code or Section 302 of ERISA for any plan year or a waiver of such
standard is sought or granted with respect to such Plan or Foreign Plan under
applicable law, the terms of such Plan or Foreign Plan or Section 412 of the Tax
Code or Section 303 of ERISA; or

 

133



--------------------------------------------------------------------------------

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan or Foreign Plan; or

(iii) shall require a Consolidated Company to provide security under applicable
law, the terms of such Plan or Foreign Plan, Section 412 of the Tax Code or
Section 302 of ERISA; or

(iv) results in a liability to a Consolidated Company under applicable law, the
terms of such Plan or Foreign Plan, or Title IV of ERISA;

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC (or any similar Person with respect to any Foreign Plan)
or a Plan that, in each case, would have a Materially Adverse Effect.

9.09. Judgment. A final judgment or order for the payment of damages having a
Materially Adverse Effect shall be rendered against any Loan Party or any other
Material Company and such judgment or order shall continue unsatisfied (in the
case of a money judgment) and in effect for a period of thirty (30) days during
which execution shall not be effectively stayed or deferred (whether by action
of a court, by agreement or otherwise);

9.10. Change in Control. A Change in Control shall occur or exist;

9.11. Attachments. An attachment or similar action shall be made on or taken
against any of the assets of any Consolidated Company with an aggregate Asset
Value exceeding the Dollar Equivalent of $150,000,000, in each case in the
aggregate and is not removed within sixty (60) days of the same being made;

9.12. Canadian Plans. UAP shall (a) fail to contribute to any Canadian Plan any
amount required to be contributed thereto in accordance with applicable laws or
regulations or the terms of such Canadian Plan or (b) permit or take any action
which would result in a going concern unfunded liability or a solvency
deficiency in respect of all of the Canadian Plans which are funded plans,
determined pursuant to the actuarial assumptions and methodology utilized in the
most recent actuarial valuations therefor, and there shall result from any such
failure, action or other event a liability to the relevant authorities or a
Canadian Plan that would have a Materially Adverse Effect;

9.13. Invalidity of Credit Documents. Any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Credit Document; or any Loan
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

9.14. Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Company becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

 

134



--------------------------------------------------------------------------------

9.15. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.16. Application of Funds. After the exercise of remedies provided for in
Section 9.15 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.15), any amounts
received on account of the Obligations shall, subject to Section 2.17(d), be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Commitment Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the
respective L/C Issuers) arising under the Credit Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

135



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Commitment Fees and interest on the Loans and L/C
Borrowings and fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between any Loan Party and any Swap
Bank, ratably among the Lenders (and, in the case of such Swap Contracts, Swap
Banks) and the L/C Issuers in proportion to the respective amounts described in
this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party or any Subsidiary and any Swap Bank,
(c) payments of amounts due under any Treasury Management Agreement between any
Loan Party or any Subsidiary and any Treasury Management Bank and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts and Treasury Management Agreements, Swap Banks or Treasury
Management Banks, as applicable) and the L/C Issuers in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received a Guaranteed Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Treasury Management Bank
or Swap Bank, as the case may be. Each Treasury Management Bank or Swap Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

136



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

10.01. Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints JPMorgan to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and no Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.03. Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

137



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or a L/C Issuer.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document (including, for the
avoidance of doubt, in connection with the Administrative Agent’s reliance on
any Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page)
or (v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

(d) Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

10.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or a L/C Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or such L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or such L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

138



--------------------------------------------------------------------------------

10.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Company and
such Person remove such Person as the Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in

 

139



--------------------------------------------------------------------------------

Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by or removal of JPMorgan as Administrative Agent pursuant to
this Section shall also constitute its resignation or removal as L/C Issuer and
Swing Line Lender. If JPMorgan resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of a L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If JPMorgan resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Revolving Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(f). Upon the appointment by the Company of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to JPMorgan to effectively assume the
obligations of JPMorgan with respect to such Letters of Credit.

10.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

10.08. No Other Duties; Etc. Anything herein to the contrary notwithstanding,
none of the joint bookrunners, joint lead arrangers, syndication agents,
documentation agents or co-agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
a L/C Issuer hereunder.

 

140



--------------------------------------------------------------------------------

10.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10. Guaranty Matters. The Lenders and the L/C Issuers irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Credit Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.

 

141



--------------------------------------------------------------------------------

10.11. Treasury Management Banks and Swap Banks. No Treasury Management Bank or
Swap Bank that obtains the benefits of Section 9.15, or the Guaranty by virtue
of the provisions hereof shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Management Agreements and Swap Contracts unless the Administrative Agent has
received a Guaranteed Party Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be.

10.12. Lender ERISA Representations.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

142



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Loan Party, that none of the Administrative Agent, or any
Joint Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related to hereto or thereto).

(c) The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide investment advice or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments, this Agreement and any other Credit
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Credit Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XI

MISCELLANEOUS

11.01. Amendments, Etc. Subject to Section 3.03, no amendment or waiver of any
provision of this Agreement or any other Credit Document, and no consent to any
departure by the Company or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Company or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that

(a) no such amendment, waiver or consent shall:

(i) other than increases in Revolving Commitments pursuant to Section 2.06(a),
extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.15) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.03 or of any
Default or a mandatory reduction in Revolving Commitments is not considered an
extension or increase in Revolving Commitments of any Lender);

 

143



--------------------------------------------------------------------------------

(ii) postpone any date fixed by this Agreement or any other Credit Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Revolving Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Revolving Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iv) change any provision of Section 2.13, clause (4) in the second sentence of
Section 2.16(b), Section 9.16, this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(v) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Lender;

(vi) release the Company as a Borrower or a Guarantor or, except in connection
with a merger, amalgamation or consolidation permitted under Section 8.03 or any
sale, lease or other disposition permitted under Section 8.03, all or
substantially all of the Guarantors without the written consent of each Lender
directly affected thereby, except to the extent the release of any Guarantor is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone); or

(b) unless also signed by each applicable L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;

(c) unless also signed by each effected Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of such Swing Line Lender under
this Agreement; and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

 

144



--------------------------------------------------------------------------------

provided, however, that notwithstanding anything to the contrary herein, (i)
[reserved], (ii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender,
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender and (z) the principal amount of the Loans
owing to any Defaulting Lender may not be reduced without the consent of such
Defaulting Lender, (iii) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(iv) the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders, (v) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrowers, the other Loan
Parties and the relevant Lenders providing such additional credit facilities
(x) to add one or more additional credit facilities to this Agreement, to permit
the extensions of credit from time to time outstanding hereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Credit Documents and the Loans and the accrued interest
and fees in respect thereof and to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and (y) to
change, modify or alter Section 2.13 or Section 9.16 or any other provision
hereof relating to the pro rata sharing of payments among the Lenders to the
extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in this clause (v), (vi) if following the Closing Date,
the Administrative Agent and the Company shall have jointly identified an
inconsistency, obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, then the Administrative
Agent and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof and (vii) this Agreement may be amended to provide for Incremental
Facilities and Permitted Amendments as provided in Sections 2.19 and 2.20, in
each case without any additional consents.

11.02. Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, as
follows:

(i) if to a Borrower or any other Loan Party, the Administrative Agent, a L/C
Issuer or a Swing Line Lender, to the address, facsimile number or electronic
mail address specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number or electronic mail
address specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to a Borrower).

 

145



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FPML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
Swing Line Lender, each L/C Issuer or any Loan Party may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service or through the Internet.

 

146



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each of the L/C Issuers and each of the Swing Line Lenders may change its
address, facsimile or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or electronic mail address for notices
and other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuers and the Swing Line Lenders. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including electronic Loan Notices, Notices of Loan
Prepayment, Letter of Credit Applications and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Credit Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Credit Document, are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained

 

147



--------------------------------------------------------------------------------

exclusively by, the Administrative Agent in accordance with Section 10.01 for
the benefit of all the Lenders and the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (b) any L/C Issuer or any Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Credit Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

11.04. Expenses; Indemnity; and Limitation of Liability.

(a) Costs and Expenses. The Loan Parties shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of- pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all Liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Company or any
other Loan Party) other than the Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or

 

148



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Substances on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such Liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties, or (B) a material breach by such Indemnitee or any of its
Related Parties of its express obligations under the Credit Documents or (y) has
resulted from disputes between or among Indemnitees or the Related Parties to
the extent such disputes do not arise from any act or omission of the Loan
Parties or their Affiliates (other than claims against an Indemnitee acting in
its capacity as an agent or arranger or similar role hereunder). Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, any Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified Liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), any L/C Issuer or any Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any L/C Issuer or any Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this Subsection (c) are subject to the provisions of Section 2.12(d).

 

149



--------------------------------------------------------------------------------

(d) Limitation of Liability, Etc. To the fullest extent permitted by applicable
law, no Loan Party shall assert, and each Loan Party hereby waives, and
acknowledges that no other Person shall have, any claim against the
Administrative Agent (and any sub-agent thereof), any Lender or any L/C Issuer,
or any Related Party of any of the foregoing Persons (each such Person being
called a “Lender-Related Person”) for any Liabilities, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that, nothing
in this Section 11.04(d) shall relieve any Loan Party of any obligation it may
have to indemnify an Indemnitee, as provided in Section 11.04(b), against any
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Lender-Related Person shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and any Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05. Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Credit Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance

 

150



--------------------------------------------------------------------------------

with the provisions of Subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of Subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Subsection (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this Subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment in respect
of Revolving Commitments (and the related Revolving Loans thereunder) and
$1,000,000 in the case of an assignment in respect of the Term Loan unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
its Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loan on a non-pro rata basis;

 

151



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed shall be required for assignments in respect of any Revolving Commitment
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Revolving Lender, an Affiliate of
a Revolving Lender or an Approved Fund in respect of a Revolving Lender;
provided, that, the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) [reserved];

(C) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments (1) in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the Commitment subject to such assignment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) otherwise, to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(D) the consent of each L/C Issuer and the Domestic Swing Line Lender (which
shall not be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any Person that, through its
Lending Offices or fronting or other arrangements reasonably acceptable to the
Company and the Administrative Agent, is incapable of lending in all Alternative
Currencies at the time that such Person is to become a Revolving Lender, is
incapable of lending to any of the Borrowers at the time that such Person is to
become a Lender or is incapable of lending to any of the Borrowers at the time
that such Person is to become a Lender without the imposition of any additional
Indemnified Taxes.

 

152



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

153



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the other Lenders and the L/C Issuers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103- 1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

154



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan or any other any L/C Issuer assigns all of its Commitment and Loans
pursuant to Subsection (b) above, JPMorgan or such L/C Issuer, as applicable,
(in each case through itself or through one of its designated Affiliates or
branch offices) may, upon thirty days’ notice to the Borrowers, resign as L/C
Issuer and, with respect to JPMorgan, Swing Line Lender. In the event of any
such resignation, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer and Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of JPMorgan or such L/C Issuer, as applicable, as L/C
Issuer and, with respect to JPMorgan, Swing Line Lender. If JPMorgan or any
other L/C Issuer (in each case, through itself or through one of its designated
Affiliates or branch offices) resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of a L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If JPMorgan (through itself
or through one of its designated Affiliates or branch offices) resigns as Swing
Line Lender, it shall retain all rights, powers, privileges and duties of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(f). Upon
the appointment of a successor L/C Issuer or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable resigning
L/C Issuer to effectively assume the obligations of such resigning L/C Issuer
with respect to such Letters of Credit.

(g) Disqualified Institutions.

(i) No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders, participation, shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Company has consented to such assignment as otherwise
contemplated by this Section 11.06, in which case such Person will not be
considered a Disqualified Institution for the purpose of such

 

155



--------------------------------------------------------------------------------

assignment). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), such assignee shall not retroactively be considered a
Disqualified Institution. Any assignment in violation of this clause (g)(i)
shall not be void, but the other provisions of this clause (g) shall apply.

(ii) If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, the Company may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrowers
owing to such Disqualified Institution in connection with such Revolving
Commitment, and/or (B) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 11.06), all of its interest, rights and obligations
under this Agreement and related Credit Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and other the other Credit Documents; provided that (i) the Borrowers
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 11.06(b) and (ii) such assignment does not conflict with
applicable Laws.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

156



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or
(B) provide the DQ List to each Lender requesting the same.

11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)) or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to a Loan
Party and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

157



--------------------------------------------------------------------------------

11.08. Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of any
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, such L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Credit
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such L/C Issuer different from the branch office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that, in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (including any payment of interest or other amounts
calculated at a rate which would result in a receipt by the Administrative Agent
or any Lender of “interest” at a “criminal rate”, as such terms are construed
under the Criminal Code (Canada), the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

158



--------------------------------------------------------------------------------

11.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Credit Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12. Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, each applicable
L/C Issuer or the applicable Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

11.13. Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, a Non-Consenting Lender or a Non-Extending Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

159



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower or applicable Designated
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
or a Non-Extending Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender or such Non-Extending Lender, as applicable, to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender or such Non-Extending Lender and the
mandatory assignment of such Non-Consenting Lender’s or such Non-Extending
Lender’s, as applicable, Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender or
such Non-Extending Lender, as applicable, of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT, AS TO
ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS
SUBJECT MATTER

 

160



--------------------------------------------------------------------------------

JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH
OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FEDERAL (TO
THE EXTENT PERMITTED BY LAW) OR NEW YORK STATE COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.

11.15. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

161



--------------------------------------------------------------------------------

11.16. Electronic Execution. Delivery of an executed counterpart of a signature
page of (x) this Agreement, (y) any other Credit Document and/or (z) any
document, amendment, approval, consent, information, notice (including, for the
avoidance of doubt, any notice delivered pursuant to Section 9.01), certificate,
request, statement, disclosure or authorization related to this Agreement, any
other Credit Document and/or the transactions contemplated hereby and/or thereby
(each an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Loan Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Loan Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower and/or any Loan Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.

 

162



--------------------------------------------------------------------------------

11.17. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.18. No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Joint Lead Arrangers, and
the Lenders are arm’s- length commercial transactions between such Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders on the other hand, (ii) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) the Administrative
Agent, the Joint Lead Arrangers and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for such Borrower or any of its Affiliates or any other Person and (ii) none of
the Administrative Agent, the Joint Lead Arrangers and the Lenders has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (c) the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and none of the Administrative Agent,
the Joint Lead Arrangers and the Lenders has any obligation to disclose any of
such interests to such Borrower or its Affiliates. To the fullest extent
permitted by law, each of the Borrowers hereby waives and releases, any claims
that it may have against the Administrative Agent, any of the Joint Lead
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to

 

163



--------------------------------------------------------------------------------

the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Borrower in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

11.20. Certain Representations of the Joint Lead Arrangers. The Joint Lead
Arrangers undertake, represent and warrant to the Australian Borrowers as
follows: (a) At the direction of the Australian Borrowers they have made
invitations to become a Lender under this Agreement to at least ten parties,
each of whom, as at the date the relevant invitation was made, the Joint Lead
Arrangers’ relevant officers involved in the transaction on a day to day basis
believed carried on the business of providing finance, or investing or dealing
in securities, in the course of operating in financial markets, for the purposes
of Section 128F(3A)(a)(i) of the Tax Act, (b) At least ten of the parties to
whom the Joint Lead Arrangers have made invitations referred to in paragraph
(a) are not, as at the date the invitations were made, to the knowledge of the
relevant officers of the Joint Lead Arrangers involved in the transaction,
Associates of any of the others of those 10 invitees and (c) They have not made
and will not make invitations referred to in paragraph (a) to parties whom their
relevant officers involved in the transaction on a day to day basis are aware
are Offshore Associates of the relevant Australian Borrower.

11.21. Certain Representations of the Lenders. Each Lender which is an original
signatory hereto as at the date of this Agreement hereby represents and warrants
to the Borrowers as of the date of this Agreement that (a) it was invited to
become a lender under this Agreement and (b) at the time it received that
invitation, it was carrying on a business of providing finance, or investing or
dealing in securities, in the course of operating in financial markets.

11.22. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by the applicable Resolution Authority to
any such liabilities arising hereunder which may be payable to it by any party
hereto that is an Affected Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such Affected Financial Institution, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of the
applicable Resolution Authority.

 

164



--------------------------------------------------------------------------------

11.23. Waiver of Notice Period and Breakage Costs. Each Lender that is a party
to the Existing Credit Agreement waives (a) the notice period required under the
Existing Credit Agreement for the submission of a notice of repayment of the
loans outstanding under the Existing Credit Agreement on the Closing Date and
(b) its right to receive compensation under Section 3.05 of the Existing Credit
Agreement in connection with the repayment of the loans outstanding under the
Existing Credit Agreement on the Closing Date.

11.24. Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States): In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Credit Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

11.25. Certain Representations of the Australian Borrowers. Each Australian
Borrower and the Company confirms that none of the potential invitees whose
names were disclosed to it by the Joint Lead Arrangers before the date of this
Agreement were known or suspected by it to be an Offshore Associate of an
Australian Borrower.

11.26. Cooperation on Public Offer Breach. If, for any reason, the requirements
of Section 128F of the Tax Act have not been satisfied in relation to interest
payable on Loans (except to an Offshore Associate of an Australian Borrower),
then on request by the Administrative Agent or a Borrower, each Party shall
co-operate and take steps reasonably requested with a view to satisfying those
requirements (a) where a Joint Lead Arranger or a Lender breached Section 11.20
or Section 11.21, at the cost of that Joint Lead Arranger or Lender; or (b) in
all other cases, at the cost of the Borrowers.

[SIGNATURE PAGES FOLLOW]

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Syndicated Facility
Agreement to be duly executed as of the date first above written.

BORROWERS:

 

GENUINE PARTS COMPANY By:  

/s/ Charles A. Chesnutt

  Name: Charles A. Chesnutt   Title:   Sr Vice President and Treasurer UAP INC.
By:  

/s/ Charles A. Chesnutt

  Name: Charles A. Chesnutt   Title:   Treasurer



--------------------------------------------------------------------------------

DESIGNATED BORROWERS:

 

GPC ASIA PACIFIC PTY LTD,

an Australian proprietary company limited by shares registered under the laws of
the State of Victoria with Australian Business Number 97 097 993 283 and
executed in accordance with section 127 of the Australian Corporations Act 2001

By:  

/s/ Julian Buckley

Name: Julian Buckley Title: Director

By:  

/s/ Cary Laverty

Name: Cary Laverty Title: Company Secretary

ALLIANCE AUTOMOTIVE INVESTMENT LIMITED,

a private company limited by shared incorporated under the laws of England and
Wales

By:  

/s/ John Frederick Coombes

Name: John Frederick Coombes Title:   Director

GPC ASIA PACIFIC LIMITED,

a New Zealand limited liability company registered under the laws of New Zealand

By:  

/s/ Rob Cameron

Name: Rob Cameron Title: Director

By:  

/s/ Julian Buckley

Name: Julian Buckley Title: Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, a Lender, Domestic Swing Line Lender and a L/C Issuer

By:  

/s/ Gregory T Martin

  Name: Gregory T Martin   Title:   Executive Director

 

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as Canadian Swing Line Lender and a Canadian L/C Issuer

By:  

/s/ Jeffrey Coleman

  Name: Jeffrey Coleman   Title:   Executive Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Charles Hart

  Name:   Charles Hart   Title:   Senior Vice President TRUIST BANK, as a Lender
By:  

/s/ Jonathan Hart

  Name:   Jonathan Hart   Title:   Vice President Wells Fargo Bank, N.A., as a
Lender By:  

/s/ Tiffany Calloway

  Name:   Tiffany Calloway   Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Andrew Fraser

  Name:   Andrew Fraser   Title:   Vice President BANCO SANTANDER, S.A., NEW
YORK BRANCH, as a Lender By:  

/s/ Pablo Urgoiti

  Name:   Pablo Urgoiti   Title:   Managing Director By:  

/s/ Rita Walz-Cuccioli

  Name:   Rita Walz-Cuccioli   Title:   Executive Director THE TORONTO-DOMINION
BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Michael Borowiecki

  Name:   Michael Borowiecki   Title:   Authorized Signatory



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Conan Schleicher

  Name:   Conan Schleicher   Title:   Senior Vice President AUSTRALIA AND NEW
ZEALAND BANKING GROUP LIMITED, as a Lender By:  

/s/ Cynthia Dioquino

  Name:   Cynthia Dioquino   Title:   Associate Director NATIONAL AUSTRALIA BANK
LIMITED, as a Lender By:  

/s/ John Allan-Smith

  Name:   John Allan-Smith   Title:   Head Of Client Coverage – US National
Westminster Bank plc, as a Lender By:  

/s/ Jonathan Eady

  Name:   Jonathan Eady   Title:   Director MUFG Bank, Ltd, as a Lender By:  

/s/ Henry Schwarz

  Name:   Henry Schwarz   Title:   Authorized Signatory THE NORTHERN TRUST
COMPANY, as a Lender By:  

/s/ Kimberly A. Crotty

  Name:   Kimberly A. Crotty   Title:   Vice President BMO Harris Bank, as a
Lender By:  

/s/ Jonathan Sarmini

  Name:   Jonathan Sarmini   Title:   Assistant Vice President



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:  

/s/ Helen Alvarez-Hernandez

  Name:   Helen Alvarez-Hernandez   Title:   Managing Director By:  

/s/ Tom Woolgar

  Name:   Tom Woolgar   Title:   MD By:  

/s/ Scott Matthews

  Name:   Scott Matthews   Title:   MD CITIZENS BANK, N.A., as a Lender By:  

/s/ Karmyn Paul

  Name:   Karmyn Paul   Title:   Vice President Commerzbank AG, New York Branch,
N.A., as a Lender By:  

/s/ Matthew Ward

  Name:   Matthew Ward   Title:   Director By:  

/s/ Bianca Notari

  Name:   Bianca Notari   Title:   Vice President HSBC Bank USA, National
Association, as a Lender By:  

/s/ Alyssa Champion

  Name:   Alyssa Champion   Title:   Vice President FIRST HORIZON BANK, as a
Lender By:  

/s/ Terence J Dolch

  Name:   Terence J Dolch   Title:   Senior Vice President